Exhibit 10.6

 

 

 

ASSET PURCHASE Agreement

by and among

MOBIVITY HOLDINGS CORP.,

MOBIVITY, INC.

and

BELLY, INC.

 

 

 

ASSET PURCHASE agreement

ASSET PURCHASE AGREEMENT, dated as of November 14, 2018 (this “Agreement”), by
and among Mobivity Holdings Corp., a Nevada corporation (“Parent”), Mobivity,
Inc., a Nevada corporation (“Buyer”), and Belly, Inc., a Delaware corporation
("Seller”).

WITNESSTH:

WHEREAS, Seller provides: (i) digital loyalty programs for small and mid-sized
businesses under the name “Belly” (the “Acquired Business”) and (ii) a loyalty
and customer engagement platform business (the “Hatch Business”);

WHEREAS, Buyer desires to purchase substantially all of the assets of the
Business from Seller, and Seller desires to sell substantially all of the assets
of the Business to Buyer, upon the terms and subject to the conditions
hereinafter set forth; and

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01Definitions. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)The following terms, as used herein, have the following meanings: 

"Business Day" means a day (i) other than Saturday or Sunday and (ii) on which
commercial banks are open for business in New York, New York.

 

“Closing Date” means the date of the Closing.

"Code" shall mean the United States Internal Revenue Code of 1986, as amended.

"GAAP" means United States generally accepted accounting principles applied on a
consistent basis.

“Hatch Assets” means any asset of Seller used, to any material extent, in the
conduct of the Hatch  Business.

"Legal Requirements" means any federal, state, foreign, local, municipal or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity and any orders, writs,
injunctions, awards, judgments and decrees applicable to the Seller or to any of
its assets, properties or businesses.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.

 

"Net Working Capital" means the result of (i) the sum of all of the accounts
receivable (net of allowance for doubtful accounts), inventory and prepaid
expenses (each as defined by and determined in accordance with GAAP) included in
the Acquired Assets as of Closing Date, minus (ii) the total current liabilities
(as defined by and determined in accordance with GAAP but other than deferred
revenue obligations) included in the Assumed Liabilities as of the Closing Date.

“Net Working Capital Target” means an amount equal to $0.

“Permitted Liens” mean (a) Liens for taxes not yet due or being contested in
good faith, and (b) Liens which do not materially detract from the value of any
Acquired Asset as now used, or materially interfere with any present or intended
use of any Acquired Asset.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality.

“Post-Closing Tax Period” means any Tax period (or portion thereof) ending after
the Closing Date.

--------------------------------------------------------------------------------

- 2 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the close of business on the Closing Date.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Entity or arbitrator. 

“Seller License Agreement” means the Hatch Loyalty Software as a Service (SaaS)
License Agreement by and between Seller and Buyer, in the form of Exhibit A
hereto.

 

"Taxes" means any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, uses, ad valorem, franchise, capital, paid-up capital,
profits, greenmail, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest or any penalty,
addition to tax or additional amount imposed by any Governmental Entity
responsible for the imposition of any such tax.   

(b)    Each of the following terms is defined in the Section set forth opposite
such term:

Term

Section

Acquired Assets

2.01

Acquired Business

Recitals

Assumed Liabilities

2.03

Business Products

3.15(a)

Closing

2.07

Contracts

2.01(c)

Damages

7.02

Employee

3.16(h)

Excluded Assets

2.02

Excluded Contracts

2.02(a)

Excluded Liabilities

2.04

Fundamental Representations

7.01

Governmental Entity

3.03

Indemnified Parties

7.02

Intellectual Property Rights

3.15(a)

Material Adverse Effect

3.01

Permits

3.12

Purchase Price

2.06

Seller Balance Sheet

3.08

Seller Balance Sheet Date

3.06

Seller Employee Plan

3.16(h)

Technology

3.15(a)

Third Party Claim

7.03(a)

Transferred Employee

5.03(f)

--------------------------------------------------------------------------------

- 3 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE II
PURCHASE AND SALE

Section 2.01Purchase and Sale.  Upon the terms and subject to the conditions of
this Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell,
transfer, assign and deliver, or cause to be sold, transferred, assigned and
delivered, to Buyer at Closing, free and clear of all Liens, other than
Permitted Liens, all of the assets, properties and business, other than the
Excluded Assets, of every kind and description, wherever located, real, personal
or mixed, tangible or intangible, owned, held or used exclusively in the conduct
of the Acquired Business by Seller as the same shall exist on the Closing Date,
including all of the assets shown on the Seller Balance Sheet and not disposed
of in the ordinary course of business, and all assets of the Acquired Business
thereafter acquired by Seller (the “Acquired Assets”), and including, without
limitation, all right, title and interest of Seller in, to and under: 

(a)All accounts receivable of the Acquired Business; 

(b)All personal property and interest therein, including all equipment,
furniture, office equipment, communications equipment, computer equipment
(including laptops) identified on the Acquired Business’s fixed asset schedule
attached as Schedule 2.01(b);  

(c)All rights under all contracts, agreements, leases, licenses, commitments,
sales and purchase orders and other instruments, including without limitation
the items listed on Sections 3.11 and 3.15 of the Seller Disclosure Schedule
(collectively, the “Contracts”), other than the Excluded Contracts;  

(d)All prepaid expenses and deposits relating to the operation of the Acquired
Business, including those identified on Schedule 2.01(d); 

(e)All rights, claims, credits, causes of action or rights of set-off against
third parties relating to the Acquired Assets, including (without limitation)
un-liquidated rights under manufacturers’ and vendors’ warranties; 

(f)All Technology and Intellectual Property Rights related to the Acquired
Business, including but not limited to: (i) the goodwill associated with any
trademarks or service; (ii) rights to sue for past, present and future
infringements or misappropriation of any Technology or Intellectual Property
Rights, including the right to recover damages therefore, and the right to
receive royalties, license fees and income from any Technology or Intellectual
Property Rights; and (iii) any rights at common law directly arising from any
Technology or Intellectual Property Rights and any licenses with respect to any
Technology or Intellectual Property Rights, including, without limitation, those
listed on Sections 3.15(c) of the Seller Disclosure Schedule; 

(g)All social media presence related to the Acquired Business, including
(without limitation) all associated passwords and other account management
information in Seller’s possession; 

--------------------------------------------------------------------------------

- 4 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(h)All transferable licenses, permits or other governmental authorizations
affecting, or relating in any way to, the Acquired Business, including (without
limitation) the items listed on Section 3.12 of the Seller Disclosure Schedule; 

(i)All books, records, files and papers, whether in hard copy or computer
format, used in the Acquired Business, including (without limitation)
engineering information, sales and promotional literature, manuals and data,
sales and purchase correspondence, lists of present and former suppliers, lists
of present and former customers, and any information relating to Tax imposed on
the Acquired Assets; and 

(i)All goodwill associated with the Acquired Business or the Acquired Assets,
together with the right to represent to third parties that Buyer is the
successor to the Acquired Business. 

Section 2.02Excluded Assets.  Buyer expressly understands and agrees that the
following assets and properties of Seller (the “Excluded Assets”) will be
excluded from the Acquired Assets: 

(a)Any Contract listed on Schedule 2.02(a) (the “Excluded Contracts”);  

(b)Any Acquired Assets sold or otherwise disposed of in the ordinary course of
the operation of the Acquired Business and not in violation of any provisions of
this Agreement during the period from the date hereof until the Closing Date;  

(c)Cash and cash equivalents; 

(d)All bank accounts (other than merchant settlement and processing accounts
relating to the Acquired Business); 

(e)Insurance and employee benefit plans; and 

(f)Any Hatch Assets. 

Section 2.03Assumption of Liabilities.  Upon the terms and subject to the
conditions of this Agreement, Buyer agrees, effective at the time of the Closing
to assume only the following liabilities and obligations of Seller (the “Assumed
Liabilities”): 

(a)Obligations to be performed after the Closing under the Contracts (other than
the Excluded Contracts), but specifically excluding any liability or obligation
that arises out of or relates to any warranty or indemnification obligation
thereunder or any default, breach, violation or failure to perform or comply
with the terms thereof relating to periods prior to, or that occurred on or
before, the Closing Date; and 

(b)the liabilities or obligations for current liabilities (as defined by and
determined in accordance with GAAP) which are included in the calculation of the
Net Working Capital.  

--------------------------------------------------------------------------------

- 5 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Section 2.04Excluded Liabilities.  Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is assuming only the
Assumed Liabilities and is not assuming any other liability or obligation of
Seller of whatever nature whether presently in existence or arising hereafter.
 All such other liabilities and obligations shall be retained by and remain
obligations and liabilities of Seller (all such liabilities and obligations not
being assumed being herein referred to as the “Excluded Liabilities”), and
Seller will pay all such Excluded Liabilities as they become due.  Without
limiting the foregoing, none of the following shall be Assumed Liabilities (and
each shall be an Excluded Liability) for the purposes of this Agreement: 

(a)Any liability or obligation for Tax arising from or with respect to the
Acquired Assets or the operations of the Acquired Business which is incurred in
or attributable to the Pre-Closing Tax Period; 

(b)Any liability or obligation for any accounts payable or other accruals
arising on or prior to the Closing Date, unless expressly assumed by Buyer
pursuant to Section 2.03(b); 

(c)Any liability or obligation under the Contracts that arises after the Closing
Date but that arises out of or relates to any default, breach, violation or
failure to perform or comply with the terms thereof that occurred on or before
the Closing Date; 

(d)Any liability or obligation under any Excluded Contract whether arising
before or after the Closing Date; 

(e)Any indemnification and warranty obligations, arising out of or related to
any products or services, manufactured, distributed or sold in connection with
the Acquired Business on or prior to the Closing Date;  

(f)Any liability or obligation relating to employees of, or independent
contractors or consultants to, the Acquired Business for all periods ending on
or prior to the Closing Date, including, without limitation, any liability or
obligation under any Seller Employee Plan, workers’ compensation claims,
disability and occupational diseases in each case without regard to whether such
injuries, claims, conditions, events and occurrences are known or otherwise
manifest on or prior to the Closing Date and any bonuses (including, without
limitation, a pro rata portion of any bonus paid by Buyer to any Transferred
Employee in respect of any period, a portion of which includes the period on or
prior to the Closing Date), vacation pay, or severance or retention obligations
to such employees, whether or not accrued on Seller’s books and records; and 

(g)Any liability or obligation relating to any Excluded Asset. 

Section 2.05Assignment of Contracts and Rights.  Anything in this Agreement to
the contrary notwithstanding, this Agreement shall not constitute an agreement
to assign any Acquired Asset or any claim or right or any benefit arising
thereunder or resulting therefrom if an attempted assignment thereof, without
the consent of a third party thereto, would constitute a breach or other
contravention thereof to in any way adversely affect the rights of Buyer or
Seller thereunder.  Each of Seller and Buyer will use their best efforts (but
without any  

--------------------------------------------------------------------------------

- 6 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

payment of money by Seller or Buyer) to obtain the consent of the other parties
to any such Acquired Asset or any claim or right or any benefit arising
thereunder for the assignment thereof to Buyer as Buyer may request.  If such
consent is not obtained, or if an attempted assignment thereof would be
ineffective or would adversely affect the rights of Seller thereunder so that
Buyer would not in fact receive all such rights, each of Seller and Buyer will
cooperate in a mutually agreeable arrangement under which Buyer would obtain the
benefits and assume the obligations thereunder in accordance with this
Agreement, including subcontracting, sublicensing, or subleasing to Buyer, or
under which Seller would enforce for the benefit of Buyer, with Buyer assuming
Seller’s obligations, any and all rights of Seller against a third party
thereto.  Seller will promptly pay to Buyer when received all monies received by
Seller under any Acquired Asset or any claim or right or any benefit arising
thereunder.  In such event, Seller, and Buyer shall, to the extent the benefits
therefrom and obligations thereunder have not been provided by alternative
arrangements satisfactory to Buyer and Seller, negotiate in good faith an
adjustment in the consideration paid by Buyer for the Acquired Assets.

Section 2.06Purchase Price.   

(a)The purchase price for the Acquired Assets (the “Purchase Price”) is
$3,000,000 in cash. 

(b)The Purchase Price will be paid as provided in this Section 2.06 and in
Section 2.07, and shall be adjusted (plus or minus) by the Closing Working
Capital Adjustment as provided in Section 2.08 hereof. 

(c)The Purchase Price will paid to Seller at Closing to satisfy the Seller
liabilities set forth on Schedule 2.06(c) (the “Seller Obligations”).  

Section 2.07Closing.  The closing (the “Closing”) of the purchase and sale of
the Acquired Assets and the assumption of the Assumed Liabilities hereunder
shall take place at the offices of Buyer in Chandler, Arizona (or via electronic
exchange of closing documentation in PDF or other mutually acceptable format) as
soon as possible, but in no event later than three Business Days, after the
satisfaction of the conditions set forth in Article VI, or at such other time or
place as Buyer and Seller may agree.  At the Closing, 

(a)Buyer will deliver the Purchase Price as provided in Section 2.06(c);  

(b)Seller and Buyer will enter into the Seller License Agreement and Buyer will
pay the license fee of $1,000,000 in cash to Seller by wire transfer of
immediately available funds to the account designated by Seller;  

(c)Seller and Buyer will enter into an Assignment and Assumption Agreement
substantially in the form attached hereto as Exhibit B; and  

Section 2.08Seller will deliver to Buyer such deeds, bills of sale, assignment,
certificates or title, documents and other instruments of transfer and
conveyance as may reasonably be requested by Buyer, each in form and substance
satisfactory to Buyer and its legal counsel and executed by Seller. Closing
Working Capital Adjustment. The Purchase Price will be subject to adjustment as
follows:  

--------------------------------------------------------------------------------

- 7 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a) Three days prior to the closing, Seller will deliver to Buyer a statement
(in the form of Schedule 2.08 hereto) setting forth the Seller’s good faith
estimate of the Net Working Capital as of the close of business on the day prior
to the Closing Date (the “Estimated Working Capital Statement”) prepared in
accordance with GAAP (the “Estimated Working Capital”).

(b) Within 45 days after the Closing Date, Buyer will prepare and deliver to
Seller a reasonably detailed statement (the “Closing Working Capital Statement”)
of the Net Working Capital as of the close of business on the day prior to the
Closing Date (the “Closing Working Capital”). The Closing Working Capital
Statement shall be prepared in accordance with GAAP and shall be in the same
format (and include each of the same matters contained in) as the Estimated
Working Capital Statement. Following the Closing Date, Buyer agrees that it will
cooperate with Seller and its advisors in making available to Seller and its
advisors such books, records, financial information, work papers, and supporting
data, as reasonably requested, in connection with Seller’s review of the Closing
Working Capital Statement.

(c)  Seller may deliver a written notice to Buyer within 30 days after Seller’s
receipt of the Closing Working Capital Statement stating whether Seller has any
objections to the Closing Working Capital, describing in reasonable detail any
objections thereto. Failure to give an objection notice on or before the
expiration of such 30-day period (or written notification from Seller that it
has no objection to the Closing Working Capital Statement) will constitute
acceptance and approval of the Closing Working Capital set forth therein, and
such Closing Working Capital will be final and binding upon the Parties.

(d) If Seller notifies Buyer of any objection to the Closing Working Capital
Statement within the time period set forth in Section 2.08(c), Buyer and Seller
will attempt in good faith to reach an agreement as to the matter in dispute.
 If such parties fail to resolve any such disputed item within 15 days after
receipt of timely notice of such objection, then any such disputed item will be
submitted to and determined by a regional independent accounting firm mutually
selected by Buyer and Seller within 7 days of such 15-day period (the
“Independent Accounting Firm”).  The Independent Accounting Firm will be given
reasonable access to records of Buyer and Seller to resolve any disputed item
regarding the Closing Working Capital Statement, and will be instructed to
submit its determination in writing with respect to any disputed matters to
Buyer and Seller within 20 days. The Independent Accounting Firm will address
only those items properly disputed in accordance with Section 2.08(c) and the
Independent Accounting Firm may not assign a value greater than the greatest
value or lower than the lowest value for any such item claimed by Buyer, on the
one hand, or Seller, on the other hand. The fees and expenses of the Independent
Accounting Firm incurred in resolving the disputed matter will be equitably
apportioned by such accountants based on the extent to which Buyer, on the one
hand, or Seller, on the other hand, is determined by the Independent Accounting
Firm to be the prevailing party in the resolution of each such disputed matter.
The Closing Working Capital Statement properly disputed under this Section
2.07(d) will, after resolution of such dispute pursuant to this Section 2.07(d),
be final, binding and conclusive on all parties.  

--------------------------------------------------------------------------------

- 8 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(e)If the Closing Working Capital as finally determined is less than the Net
Working Capital Target (such lesser amount, the “Shortfall”), then, the Seller
shall pay to the Buyer, in immediately available funds, an amount equal to the
Shortfall.   

(f) If the Closing Working Capital as finally determined is equal to or greater
than the Net Working Capital Target (such greater amount, the “Excess”), then
the Buyer shall pay to the Seller in immediately available funds, an amount
equal to the Excess.  

(g)  Any payment pursuant to Sections 2.08(e) or 2.08(f) to the Buyer or the
Seller, as applicable, will be made within 5 business days after the
determination of Closing Working Capital becomes final and binding

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that:

Section 3.01Organization.  Seller  is a corporation organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.  Seller is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be so duly qualified or licensed and in good
standing would not in the aggregate have a material adverse effect on the
business, assets, condition (financial or otherwise), results of operations or
prospects (a “Material Adverse Effect”) of the Acquired Business. 

Section 3.02Authorization.  The execution, delivery and performance by Seller of
this Agreement and the consummation by it of the transactions contemplated
hereby are within its organizational powers and have been duly authorized by all
necessary organizational action of Seller.  This Agreement has been duly and
validly executed and delivered by Seller and constitutes a valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms.   

Section 3.03Governmental Authorization; Consents.   

(a)The execution, delivery and performance by Seller of this Agreement require
no action by or in respect of, or filing with, any governmental body, agency,
official or authority (a “Governmental Entity”).   

(b)Except as set forth on Section 3.03 of the Seller Disclosure Schedule, no
consent, approval, waiver or other action by any Person (other than any
Governmental Entity referred to in (a) above) under any contract, agreement,
indenture, lease, instrument, or other document to which Seller is a party or by
which the Seller is bound is required or necessary for the execution, delivery
and performance of this Agreement by Seller or the consummation of the
transactions contemplated hereby. 

--------------------------------------------------------------------------------

- 9 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Section 3.04Non-Contravention.  The execution, delivery and performance by
Seller of this Agreement does not and will not (a) contravene or conflict with
the certificate of incorporation or bylaws of Seller, (b) contravene or conflict
with or constitute a violation of any provision of any law, regulation,
judgment, injunction, order or decree binding upon or applicable to Seller, (c)
constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Seller or to a loss
of any benefit to which Seller is entitled under any provision of any agreement,
contract, or other instrument binding upon Seller or any license, franchise,
permit or other similar authorization held by Seller or (d) result in the
creation or imposition of any Lien on any Acquired Asset. 

Section 3.05Sufficiency of and Title to Acquired Assets.   

(a)The Acquired Assets constitute, and on the Closing Date will constitute, all
or the assets or property (i) used or held for use by Seller or any other Person
in the Acquired Business, other than Excluded Assets and (ii) necessary for the
conduct of the Acquired Business in the manner and to the extent presently
conducted by Seller. 

(b)Upon Closing, Buyer will have acquired good and marketable title in and to,
or a valid leasehold interest in, each of the Acquired Assets, free and clear of
all Liens, except for Permitted Liens, and without incurring any penalty, fee,
expense or other adverse consequence, including any increase in rentals,
royalties, license or other fees or expenses imposed as a result of, or arising
from, the consummation of the transactions contemplated hereby. 

Section 3.06Financial Statements.  The unaudited financial statements of
operations for the Acquired Business  for the fiscal years ended December 31,
2015, December 31, 2016, and December 31, 2017 and the eight months ended
September 30, 2018 (the “Seller Balance Sheet Date” ) previously delivered to
Buyer fairly present, in all material respects, all of the assets, liabilities,
transactions, results of operations and the financial position of the Acquired
Business taken as a whole as of the dates thereof and its results of operations
and cash flows for the periods then ended.  

Section 3.07Absence of Certain Changes.  Except as set forth in Section 3.07 of
the Seller Disclosure Schedule, since September 30, 2018, Seller has conducted
the Acquired Business in the ordinary course consistent with past practices and
has not: 

(a)  suffered any event or events that have had, or would reasonably be expected
to have, a Material Adverse Effect on the Acquired Business;  

(b)sold, transferred, leased, licensed or otherwise disposed of any Acquired
Assets or any rights thereto; 

(c) incurred, assumed or guaranteed any indebtedness for borrowed money with
respect to the Acquired Business; 

(d)  permitted or allowed any of the Acquired Assets to be subjected to any
Lien, other than Liens that will be released at or prior to the Closing;  

--------------------------------------------------------------------------------

- 10 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(e)  suffered any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the Acquired Business or any Acquired Asset; 

(f)allowed any insurance policy covering the Acquired Business or the Acquired
Assets to lapse or be cancelled or reduced the coverage or increased the
deductible under any such insurance policy; 

(g)received any notice of termination of any Contract related to the Acquired
Business other than in the ordinary course of business and consistent with past
practice;  

(h)transferred or granted any rights under, or entered into any Contract, in
respect of the Acquired Business, regarding any Technology or Intellectual
Property Rights or similar rights (including, without limitation, any settlement
regarding the breach or infringement or alleged breach or infringement thereof)
or modified any existing rights with respect thereto; 

(i)instituted, been made a party to, settled or agreed to settle, any Proceeding
related to any Acquired Asset or the Acquired Business or suffered any material
adverse determination in any Proceeding related to any Acquired Asset or the
Acquired Business; 

(j)made any transaction or commitment, or entered into any contract or
agreement, relating to any Acquired Asset or the Acquired Business (including
the acquisition or disposition of any assets) or relinquished any material
contract or other right, other than transactions and commitments in the ordinary
course consistent with past practices and those contemplated by this Agreement; 

(k)  changed any method of accounting or accounting practice with respect to the
Acquired Business, except for any such change after the date hereof required by
reason of a concurrent change in generally accepted accounting principles;

(l)  (i) granted any severance or termination pay to any employee of the
Acquired Business, (ii) entered into any employment, deferred compensation or
other similar agreement (or any amendment to any such existing agreement) with
any employee of the Acquired Business, (iii) increased benefits payable under an
existing severance or termination pay policies or employment agreements or (iv)
increased compensation, bonus or other benefits payable to employees of the
Acquired Business; or

(m) entered into any contract or agreement or made any other commitment to take
any of the types of actions described in paragraphs (a) through (l) above. 

Section 3.08No Undisclosed Liabilities.  Except as and to the extent set forth
in Section 3.08 of the Seller Disclosure Schedule, there are no liabilities of
the Acquired Business of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances which would reasonably be expected
to result in such a liability, other than: 

--------------------------------------------------------------------------------

- 11 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)  Liabilities disclosed or provided for in the unaudited balance sheet of the
Acquired Business as of September 30, 2018 (the “Seller Balance Sheet”)
previously delivered to Buyer;  

(b)  Liabilities incurred in the ordinary course of business consistent with
past practice since the Seller Balance Sheet Date, which in the aggregate are
not material to the Acquired Business; and

(c)  Liabilities not required under generally accepted accounting principles to
be shown on the Seller Balance Sheet for reasons other than the contingent
nature thereof or the difficulty of determining the amount thereof.

Section 3.09Properties.   

(a)Seller does not own or lease any real property for the operation of the
Acquired Business.   

(b)Seller has good and marketable title to, or in the case of leased property
has valid leasehold interests in, all Acquired Assets (whether real or personal,
tangible or intangible) reflected on the Seller Balance Sheet or acquired after
the Seller Balance Sheet Date, except for properties and assets sold since the
Seller Balance Sheet Date in the ordinary course of business consistent with
past practices or as contemplated by this Agreement.  No Acquired Asset is
subject to any Lien, except: 

(i)  Liens disclosed on the Seller Balance Sheet;

(ii)  Permitted Liens; or

(iii) Liens which will be discharged at Closing by Wintrust Bank upon the
payment of the Purchase Price pursuant to Section 2.06(c).

(e)The equipment included in the Acquired Assets (i) is adequate for the conduct
of the Acquired Business as currently conducted, and (ii) is in good operating
condition, regularly and properly maintained, subject to normal wear and tear. 

Section 3.10Litigation.  Section 3.10 of the Seller Disclosure Schedule lists
all Proceedings currently or at any time within the last twenty-four months
pending or, to the knowledge of Seller, threatened against the Seller, relating
to the Acquired Business or involving the Acquired Assets.  None of the matters
set forth on Section 3.10 of the Seller Disclosure Schedule has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Acquired Business.  None of the matters set forth on
Section 3.10 of the Seller Disclosure Schedule would affect the legality,
validity or enforceability of this Agreement or the consummation of the
transactions contemplated hereby.   Except as set forth on Section 3.10 of the
Seller Disclosure Schedule, Seller has no knowledge of any facts or
circumstances existing which are reasonably likely to lead to the instigation of
any other Proceeding relating to the Acquired Business or involving the Acquired
Assets.   

Section 3.11Material Contracts.   

--------------------------------------------------------------------------------

- 12 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)  Except for agreements, contracts, plans, leases, arrangements or
commitments set forth in Section 3.11 of the Seller Disclosure Schedule, with
respect to the Acquired Business, Seller is not a party to or subject to:

(i)Any lease providing for annual rentals of $1,000 or more; 

(ii)  Any contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for annual payments of $1,000 or more;

(iii)  Any sales, distribution or other similar agreement providing for the sale
of materials, supplies, goods, services, equipment or other assets;

(iv)   Any partnership, joint venture or other similar contract or arrangement;

(v)  Any contract relating to indebtedness for borrowed money or the deferred
purchase price of property (whether incurred, assumed, guaranteed or secured by
any asset), except contracts relating to indebtedness incurred in the ordinary
course of business in an amount not exceeding $1,000;

(vi)  Any license agreement, franchise agreement or agreement in respect of
similar rights granted to or held by Seller;

(vii)Any agency, dealer, reseller, sales representative, affiliate or similar
agreement; 

(viii)  Any agreement, contract or commitment that imposes a restriction on
Seller: (A) to compete with any other Person; (B) to acquire any product or
other asset or any services from any other Person, to sell any product or other
asset to or perform any services for any other Person or to transact business or
deal in any other manner with any other Person; or (C) to develop or distribute
any technology;

(ix)Any agreement, contract or commitment: (A) granting exclusive rights to
license, market, sell or deliver any of the products or services of Seller; or
(B) otherwise contemplating an exclusive relationship between Seller and any
other Person;  

(x) Any agreement, contract or commitment which is or relates to an agreement
with or for the benefit of any affiliate of Seller; or   

(xi)  Any other contract or commitment not made in the ordinary course of
business that is material to the Acquired Business.

(b)     Seller has provided or otherwise made available to Buyer complete and
accurate copies of all standard form agreements used by the Seller that relate
to the Acquired Business or the Acquired Assets, including all customer
agreements, development agreements, distributor or reseller agreements, employee
agreements containing intellectual property assignments or licenses or
confidentiality provisions, consulting or independent contractor agreements
containing intellectual property assignments or licenses or confidentiality
provisions, and confidentiality or nondisclosure agreements. Section 3.11 of the
Seller Disclosure Schedule sets

--------------------------------------------------------------------------------

- 13 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

forth a complete and accurate list of all Contracts entered into by the Seller
that include deviations from such standard form agreements.

(c)   Seller has provided to Buyer complete and accurate copies of all Contracts
identified in Section ‎3.11 of the Seller Disclosure Schedule, including all
amendments or modifications thereto.  There is no Contract (or amendment or
modification thereto) that is not in written form.  Each agreement, contract,
plan, lease, arrangement and commitment required to be disclosed on Section 3.11
of the Seller Disclosure Schedule is a valid and binding agreement of Seller and
is in full force and effect, and neither Seller nor any other party thereto is
in default in any material respect under the terms of any such agreement,
contract, plan, lease, arrangement or commitment, nor to the knowledge of
Seller, has any event or circumstance occurred that, with notice or lapse of
time or both, would constitute any event of default thereunder; subject to the
effect of (A) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Legal Requirements now or hereafter in effect relating to rights
of creditors generally and (B) Legal Requirements governing specific
performance, injunctive relief and other equitable remedies.  Except as set
forth on Section 3.11 of the Seller Disclosure Schedule, Seller has performed
all obligations required to be performed by it under each Contract prior to the
Closing.

(d)Except as set forth on Section 3.11 of the Seller Disclosure Schedule, (i)
the consummation of the transactions contemplated hereby will not afford any
other party the right to terminate, modify, or exercise any right to increased
or accelerated performance under, any Contract and (ii) none of the Contracts
(A) contains a provision preventing, prohibiting or requiring any consent or
notice in connection with the transfer or assignment of such Contract to Buyer
or (B) contains a “change of control” or similar provision triggered by the
consummation of the transactions contemplated hereby. 

Section 3.12License and Permits.   Section 3.12 of the Seller Disclosure
Schedule correctly describes each license, franchise, permit or other similar
authorization affecting, or relating in any way to, the Acquired Business,
together with the name of the Governmental Entity issuing such license or permit
(the “Permits”).  Except as set forth on Section 3.12 of the Seller Disclosure
Schedule, such Permits are valid and in full force and effect and are
transferable by Seller, and none of the Permits will be terminated or impaired
or become terminable as a result of the transactions contemplated hereby.  Upon
consummation of such transactions, Buyer will have all right, title and interest
to all such Permits. 

Section 3.13Insurance. Section 3.13 of the Seller Disclosure Schedule sets forth
a list of all insurance policies and fidelity bonds covering the Acquired
Assets, the business and operations of the Acquired Business and its employees
(except for standard general liability insurance coverage which is not an
Acquired Asset).  There is no claim pending under any of such policies or bonds
as to which coverage has been questioned, denied or disputed by the underwriters
of such policies or bonds.  All premiums payable under all such policies and
bonds have been paid and Seller is otherwise in full compliance with the terms
and conditions of all such policies and bonds.  Such policies of insurance and
bonds (or other policies and bonds providing substantially similar insurance
coverage) will remain in full force and effect through the Closing Date.  Such
policies of insurance and bonds are of the type and in amounts customarily
carried by Persons conducting businesses similar to the Acquired Business.
 Seller  

--------------------------------------------------------------------------------

- 14 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

does not know of any threatened termination of, or premium increase with respect
to, any of such policies or bonds.

Section 3.14Compliance with Laws.  Seller is not in violation of, has violated,
or to Seller’s knowledge, is under investigation with respect to or has been
threatened to be charged with or given notice of any violation of, any Legal
Requirement applicable to the Acquired Assets or the conduct of the Acquired
Business. 

Section 3.15Intellectual Property. 

(a)As used in this Section 3.15 or elsewhere in this Agreement, the following
terms have the meanings indicated below: 

(i) "Behavioral Information" means data collected by Seller in connection with
the Acquired Business by any means (including, without limitation, from a point
of sale terminal, computer, Web browser, mobile telephone, or other device or
application), where such data is or may be used to identify or contact an
individual or device or application, to predict or infer the preferences,
interests, or other characteristics of the device or application or of a user of
such device or application, or to target advertisements or other content to a
device or application, or to a user of such device or application.

 

(ii) "Business Intellectual Property Agreements" means the Inbound License
Agreements and the Outbound License Agreements. For clarity, "Business
Intellectual Property Agreements" excludes Ordinary Course In-Licenses and
Ordinary Course Out-Licenses (each as defined below).

(iii) "Business Intellectual Property" means any and all Intellectual Property
Rights and Technology related to the Business that are owned or purported to be
owned by Seller, excluding any Hatch Assets.

(iv) "Business Products" means all products and services developed, produced,
marketed, licensed, sold, distributed or performed by or on behalf of the
Acquired Business prior to the Closing, and all products and services currently
under development by the Acquired Business.

(v) "Business Source Code" means, collectively, any software source code or
database specifications or designs, or any proprietary information, build
scripts, test scripts, documentation, instructions or algorithms contained in or
relating to any software included in the Business Intellectual Property or the
Business Products which is on github.com/bellycard.

 

(vi) "Customer Data" means all data and content (x) uploaded or otherwise
provided by or on behalf of the customers of the Acquired Business to, or stored
by customers of the Acquired Business on, the Business Products; or
(y) collected by the Business Products; including all Behavioral Information.

--------------------------------------------------------------------------------

- 15 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(vii) "Intellectual Property Rights" means any and all rights in, arising out
of, or associated with any of the following, throughout the world: (A) patents,
including utility models, industrial designs and design patents, and
applications therefor (and any patents that issue as a result of those patent
applications), and including all divisionals, continuations,
continuations-in-part, continuing prosecution applications, substitutions,
reissues, re-examinations, renewals, provisionals and extensions thereof, and
any counterparts worldwide claiming priority therefrom, and all rights in and to
any of the foregoing ("Patents"), (B) trade and industrial secrets, confidential
or proprietary information and any know how ("Trade Secrets"), (C) trade names,
logos, trademarks, service marks, service names, trade dress, company names,
collective membership marks, certification marks, slogans, 800 numbers, social
media pages, hash tags and other similar forms indicia of origin, whether or not
registerable as a trademark in any given country, together with registrations
and applications therefor, and the goodwill associated with any of the foregoing
("Trademarks"), (D) Internet domain names and URLs, (E) copyrights, and any
other similar rights of authors or in works of authorship ("Copyrights"),
(F) all rights in data collections and databases and documentation related
thereto, (G) all moral and economic rights of authors and inventors, however
denominated, throughout the world, (H) applications for, registrations of, and
divisions, continuations, continuations-in-part, reissuances, renewals,
extensions, restorations and reversions of the foregoing (as applicable) and
(I) all other similar or equivalent intellectual property or proprietary rights
now known or hereafter recognized anywhere in the world, including the right to
enforce and recover damages for the infringement or misappropriation of any of
the foregoing.

(viii) "Open Source Materials" means software or other material that is
distributed as "free software," "open source software" or under similar
licensing or distribution terms (including but not limited to the GNU General
Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public
License (MPL), BSD licenses, the Artistic License, the Netscape Public License,
the Sun Community Source License (SCSL) the Sun Industry Standards License
(SISL), Open Source Initiative, and the Apache License) that (a) could require
or could condition the use or distribution of such software or other material,
or portion thereof, on (1) the disclosure, licensing, or distribution of any
source code for any portion of such software, or (2) the granting to licensees
of the right to make derivative works or other modifications to such software or
other material or portions thereof, or (b) could otherwise impose any
limitation, restriction, or condition on the right or ability of the Acquired
Business to use, sell, offer for sale, license, distribute or charge for any
Business Product.

(ix) "Personally Identifiable Information" means any information or data that
alone or in combination with other information collected, held, or otherwise
managed by the Seller in connection with the Acquired Business can be used to
specifically identify an individual, along with any other information or data
associated directly with such identifying information.

(x) "Private Information" means Behavioral Information and Personally
Identifiable Information.

(xi) "Registered IP" means Intellectual Property Rights that have been
registered, filed or issued under the authority of, with or by any Governmental
Entity, or other

--------------------------------------------------------------------------------

- 16 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

public or quasi-public legal authority, including the United States Patent and
Trademark Office, the U.S. Copyright Office and their equivalents worldwide.

(xii) "Technology" means any or all of the following and any tangible
embodiments thereof: (i) works of authorship, including computer programs,
whether in source code or in executable code form, application programming
interfaces, software architecture, and any associated documentation,
(ii) inventions (whether or not patentable), discoveries and improvements, and
any associated lab notebooks or other indicia or records of invention,
(iii) proprietary and confidential information, Trade Secrets, (iv) databases,
data compilations and collections and technical data and performance data,
(v) logos, trade names, trade dress, trademarks and service marks, (vi) domain
names, web addresses and sites, (vii) methods and processes, (viii) devices,
prototypes, data bases, designs and schematics, including for any Business
Products, and (ix) any other tangible embodiments of Intellectual Property
Rights.

(xiii) "Third Party Intellectual Property" means any and all Intellectual
Property Rights and Technology owned by a third party.

(b) Title to Business Intellectual Property. All Business Intellectual Property
is owned exclusively by the Seller free and clear of all Liens, other than
Permitted Liens. Seller has the exclusive right to bring a claim or suit against
a third party for infringement or misappropriation of the Business Intellectual
Property. Seller has not transferred ownership of, or agreed to transfer
ownership of, or permitted any person to, retain, any exclusive rights, or joint
ownership of, any Intellectual Property Rights that are or were Business
Intellectual Property to any third party or permitted any rights of Seller that
are or were material Business Intellectual Property to enter the public domain.
To the knowledge of Seller, there has not been and there is no unauthorized use,
unauthorized disclosure, infringement or misappropriation of any Business
Intellectual Property by any third party.

 

(c) Business Registered IP. Section 3.15(c) of the Seller Disclosure Schedule
lists a true and complete list of all Registered IP related to the Acquired
Business owned or purported to be owned by, filed in the name of, or licensed
exclusively to, Seller ("Business Registered IP"), indicating for each item the
registration or application number and the applicable jurisdiction. Each item of
Business Registered IP is and at all times has been in compliance with all Legal
Requirements (including payment of filing, examination and maintenance fees and
proofs of use), is valid, subsisting and enforceable, and there are no facts or
circumstances known to Seller that would render any Business Registered IP
invalid or unenforceable. No application for a Patent or a material Copyright,
mask work, or Trademark registration or any other type of material Business
Registered IP filed by or on behalf of Seller at any time since January 1, 2013
has been abandoned, allowed to lapse, or rejected. Seller and its patent counsel
have complied with their duty of candor and disclosure and have made no material
misrepresentations in the filings submitted to the applicable Governmental
Entities with respect to all Patents included in the Business Registered IP. To
the knowledge of the Seller, Seller has not engaged in Patent or Copyright
misuse or any fraud or inequitable conduct in connection with any Business
Registered IP. To the knowledge of Seller, no Trademark related to the Acquired
Business owned, used, or applied for by Seller conflicts or interferes with any
Trademark owned, used, and applied for by any other Person. To the knowledge of
Seller, no event or circumstance (including a failure to exercise adequate
quality controls and an

--------------------------------------------------------------------------------

- 17 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

assignment in gross without accompanying goodwill) has occurred or exists that
has resulted in, or would reasonably be expected to result in, the abandonment
of any material Trademark related to the Acquired Business owned, used, or
applied for by Seller. All necessary maintenance and renewal fees currently due
in connection with Business Registered IP have been made, and all necessary
documents, recordations and certifications in connection with such Business
Registered IP have been filed, with the relevant patent, copyright, trademark or
other authorities in the United States or foreign jurisdictions, as the case may
be, for the purpose of prosecuting and maintaining such Business Registered IP.
Except as set forth in Section 3.15(c) of the Seller Disclosure Schedule, there
are no actions that are required to be taken by the Seller within 180 days of
the Closing Date, including the payment of any registration, maintenance or
renewal fees or the filing of any documents, applications or certificates, for
the purposes of perfecting, maintaining, or renewing any Business Register IP.

(d) Employees. All rights in, to and under all Intellectual Property Rights and
Technology related to the Acquired Business created by Seller's employees or
founders for or on behalf of Seller, if any (i) prior to the inception of Seller
or (ii) prior to their commencement of employment with seller have been duly and
validly assigned to Seller and Seller has no reason to believe that any such
Person is unwilling to provide Seller or Buyer with such cooperation as may
reasonably be required to complete and prosecute all appropriate U.S. and
foreign patent and copyright filings related thereto.

(e) Invention Assignment and Confidentiality Agreement. In each case in which
Seller has engaged any consultant, advisor, employee or independent contractor
to independently or jointly conceive, reduce to practice, create or develop any
Intellectual Property Rights or Technology, in each case relating to the
Acquired Business, for or on behalf of Seller (each an "Author"), Seller has
obtained written and enforceable proprietary information and invention
disclosure and Intellectual Property Rights assignments from the Author in the
form of Seller's standard form of employee proprietary information agreement
containing any assignment or license of Intellectual Property Rights (the
"Employee Proprietary Information Agreement") or Seller's standard form of
professional services, outsourced development, consulting, or independent
contractor agreements containing any assignment or license of Intellectual
Property Rights (the "Consultant Proprietary Information Agreement"), as
applicable, copies of which are attached to Section 3.15(f)(i) and
Section 3.15(f)(ii), respectively, of the Seller Disclosure Schedule. No Author
has retained any ownership rights in any Intellectual Property Rights or
Technology developed by such Author for Seller and Seller has obtained from such
Authors a waiver of all waivable non-assignable rights, including moral rights.
Seller has made available to Buyer copies of all such forms currently and
historically used by Seller.  Section 3.15(f)(i) of the Seller Disclosure
Schedule accurately identifies as of the date of this Agreement each Employee
Proprietary Information Agreement and Consultant Proprietary Information
Agreement containing any assignment or license of Intellectual Property Rights
that deviates in any material respect from the corresponding standard form
agreement made available to Buyer.

(f) No Violation. No current or former employee, consultant, advisor or
independent contractor of Seller engaged with the Acquired Business: (i) is in
violation of any material term or covenant of any Contract relating to
employment, invention disclosure, invention assignment, non-disclosure or
non-competition or any other Contract with any other party by virtue of such
employee's, consultant's, advisor's or independent contractor's being employed
by, or performing

--------------------------------------------------------------------------------

- 18 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

services for, Seller or using Trade Secrets or proprietary information of others
without permission; or (ii) has developed any Technology for Seller that is
subject to any agreement under which such employee, consultant, advisor or
independent contractor has assigned or otherwise granted to any third party any
rights (including Intellectual Property Rights) in or to such Technology.

(g) Confidential Information. Seller has taken reasonable steps to protect and
preserve the confidentiality of all confidential or non-public information of
the Acquired Business ("Business Confidential Information"). All current and
former Employees and any other third party having access to Business
Confidential Information have executed and delivered to Seller a written legally
binding agreement sufficient to protect such Business Confidential Information.
Seller has implemented and maintains reasonable and appropriate disaster
recovery and security plans, procedures and facilities and has taken other
reasonable steps consistent with (or exceeding) industry practices of companies
offering similar services to safeguard the Business Confidential Information,
Private Information and Customer Data, and information technology systems
utilized in the operation of the Acquired Business, from unauthorized or illegal
access and use. There has been no breach of security or unauthorized access by
third parties to such information technology systems utilized in the operation
of the Acquired Business or the Business Confidential Information, Private
Information or Customer Data. Seller has at all times materially complied with
the Payment Card Industry Data Security Standard and other requirements of each
credit card issuer and network or other payment system for which Seller
processes transactions or receives or stores cardholder or member information.

(h) Non-Infringement. Seller has not brought any action, suit or proceeding
against any third party for infringement or misappropriation of any Business
Intellectual Property. The Business Products, and the operation of the Acquired
Business, including the design, development, manufacture, coding, use, sale,
provision, offer to sell and distribution of any Business Products, to Seller’s
knowledge (but without having conducted any patent search), has not and is not
infringing, misappropriating or violating and will not infringe, misappropriate
or violate when conducted in substantially the same manner by Buyer following
the Closing, the Intellectual Property Rights of any third party, has not and
does not violate any right of any person (including any right to privacy or
publicity), or has not and does not constitute unfair competition or trade
practices under the Legal Requirements of any jurisdiction. No claim or action
has been brought or asserted against Seller by, and Seller has not received
notice or any other overt threats, including indemnification claims, from any
third party (nor does Seller have knowledge of any reasonable basis therefor),
(i) challenging the Business Intellectual Property, (ii) inviting Seller to
license such third party's Intellectual Property Rights in connection with the
Acquired Business, or (iii) claiming that any Business Product or the operation
of the Acquired Business, infringes or misappropriates the Intellectual Property
Rights of any third party, violates the rights of any third party (including any
right to privacy or publicity), or constitutes unfair competition or trade
practices under the Legal Requirements of any jurisdiction (nor does Seller have
knowledge of any reasonable basis therefor). There are no forbearances to sue,
consents, settlement agreements, judgments, orders or similar obligations, other
than the Business Intellectual Property Agreements set forth on Section 3.15(h)
of the Seller Disclosure Schedule, that do or may: (x) restrict the rights of
Seller to use, transfer, license or enforce any of the Business Intellectual
Property, (y) restrict the conduct of the Acquired Business in order to
accommodate a third party's Intellectual Property Rights, or (z) grant any third
party any right

--------------------------------------------------------------------------------

- 19 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

with respect to any Business Intellectual Property, other than non-disclosure
agreements, evaluation licenses and non-exclusive end-user licenses or service
agreements granted in the ordinary course of business consistent with past
practice.

 

(i) Licenses; Agreements. Section 3.15(i)(i) of the Seller Disclosure Schedule
sets forth a complete and accurate list of all Contracts under which Seller
grants to a third party any rights under or with respect to any Business
Intellectual Property or Business Product (each an "Outbound License
Agreement"), other than non-disclosure agreements, evaluation licenses and
non-exclusive end-user licenses or service agreements granted by Seller to
Seller's customers in the ordinary course of business (collectively, "Ordinary
Course Out-Licenses"). Except for Outbound License Agreements set forth in
Section 3.15(i)(i) of the Seller Disclosure Schedule and Ordinary Course
Out-Licenses, Seller has not granted any options, licenses or agreements of any
kind relating to any Business Intellectual Property or Business Products,
including any covenant or other provision that in any way limits or restricts
the ability of Seller to use, assert, enforce, or otherwise exploit any Business
Intellectual Property or Business Products anywhere in the world.
Section 3.15(i)(ii) of the Seller Disclosure Schedule sets forth a complete and
accurate list of all Contracts under which a third party grants to Seller any
rights under or with respect to any Intellectual Property Rights included in or
used in (i) the development of Business Products, or (ii) the operation of the
Business (each, an "Inbound License Agreement"), other than licenses for
commercially available "off-the-shelf" software licensed to Seller in object
code form ("Shrink-Wrap Licenses"), licenses of Open Source Materials,
non-disclosure agreements, evaluation licenses and standard licenses granted to
Seller that are contained in Seller’s Ordinary Course Out-Licenses in the
ordinary course of business (collectively, "Ordinary Course In-Licenses").

 

(j) Business Intellectual Property Agreements. All Business Intellectual
Property Agreements are in full force and effect. With respect to the Business
Intellectual Property Agreements: 

 

(i) Seller is not (and will not be as a result of the execution and delivery or
effectiveness of this Agreement or the performance of Seller's obligations under
this Agreement), and, to the knowledge of Seller, all other parties are not, in
breach of any Business Intellectual Property Agreement and the consummation of
the transactions contemplated by this Agreement will not result in the
modification, cancellation, termination, suspension of, or acceleration of any
payments with respect to any Business Intellectual Property Agreements, or give
any counterparty to any Business Intellectual Property Agreement the right to do
any of the foregoing;

 

(ii) At the Closing, Buyer will be permitted to exercise all of Seller's rights
under the Business Intellectual Property Agreements to the same extent seller
would have been able to had the transactions contemplated by this Agreement not
occurred and without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments which Seller would otherwise be
required to pay;

 

(iii) There are no disputes involving Seller or any contractors, consultants,
employees, founders, officers or directors of Seller regarding the scope of any
Business

--------------------------------------------------------------------------------

- 20 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Intellectual Property Agreements, or performance under any Business Intellectual
Property Agreements including with respect to any payments to be made or
received by Seller thereunder;

 

(iv) No Business Intellectual Property Agreement requires Seller to return or
refund any amounts paid to it, or grant any credit to any third party, or pay
any liquidated damages or penalties in the event of any breach of any warranty
or any failure of Seller to perform under such Business Intellectual Property
Agreement; and

 

(v) No third party that has licensed Intellectual Property Rights to Seller has
retained ownership of, or license rights under, any Intellectual Property Rights
in or to improvements or derivative works made by Seller in such Third Party
Intellectual Property.

 

(k) No Conflict. Neither this Agreement, the transactions contemplated by this
Agreement, nor the assignment to Buyer of any Contracts to which Seller is a
party, will result in, by the terms of such Contracts: (i) Buyer or any of its
affiliates granting to any third party any right to or with respect to any
Intellectual Property Rights owned by, or licensed to Buyer or any of its
affiliates, or (ii) Buyer or any of its affiliates, being bound by or subject
to, any exclusivity obligations, non-compete or other restriction on the
operation or scope of their respective businesses.

(l) Software; Source Code. Seller has not disclosed, delivered, licensed or made
available to any Person or agreed or obligated itself to disclose, deliver,
license or make available to any Person, or permitted the disclosure or delivery
to any escrow agent or other Person of, any Business Source Code, other than
disclosures to employees and consultants involved in the development of Business
Products under binding written agreements that prohibit use or disclosure except
in the performance of services for Seller. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time,
or both) will, or would reasonably be expected to, result in the disclosure,
delivery or license by Seller of any Business Source Code, other than
disclosures to employees and consultants involved in the development of Business
Products under binding written agreements that prohibit use or disclosure except
in the performance of services for Seller. Without limiting the foregoing,
neither the execution of this Agreement nor any of the transactions contemplated
by this Agreement will result in a release from escrow or other delivery to a
third party of any Business Source Code. The software used by Seller in the
provision of any Business Product: (i) to the knowledge of Seller, has
sufficiently documented source code enabling a reasonably skilled software
developer to understand, modify, compile and otherwise utilize the related
technology; and (ii) does not contain any disabling mechanisms or protection
features which are designed to disrupt, disable, harm or otherwise impede in any
manner the operation of, or provide unauthorized access to, a computer system or
network or other device on which Business Product software is stored or
installed or damage or destroy any data or file without the user's consent.
Seller has implemented procedures consistent with standard industry practices to
ensure that each Business Product and any software included in the Business
Intellectual Property are free from viruses, disabling or other malicious codes.
The Business Products and the software included in the Business Intellectual
Property do not contain any errors or bugs that adversely affect, or may
reasonably be expected to adversely affect, the value, functionality or fitness
for the intended purpose of such Business Products or software included in the
Business Intellectual Property. None of the software used in the provision of
any Business Product fails to comply

--------------------------------------------------------------------------------

- 21 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

with any applicable warranty or other contractual commitment relating to the
use, functionality or performance of such Business Product or any product or
system containing or used in conjunction with such Business Product.

(m) Open Source Software.  Section 3.15(m)(i) of the Seller Disclosure Schedule
lists any licenses for Open Source Materials pursuant to which any Business
Products are made available by Seller to any Person, and all Open Source
Materials included in, combined with, or used in the delivery of, any Business
Product or other Business Intellectual Property, as the case may be, and
identifies each relevant license for such Open Source Materials and describes
the manner in which such Open Source Materials were used (such description shall
include whether (and, if so, how) the Open Source Materials were modified and/or
distributed by Seller). With respect to Open Source Materials that are or have
been included in, combined with, or used by Seller in connection with any
Business Product, Seller has been and is in compliance with the terms and
conditions of all applicable licenses for the Open Source Materials, including
attribution and copyright notice requirements. Except as set forth in
Section 3.15(m)(ii) of the Seller Disclosure Schedule, there are no Open Source
Materials included in, or distributed with, any Business Products or other
Business Intellectual Property, which subject such Business Products or other
Business Intellectual Property to the terms of the license agreement to which
such Open Source Materials are subject, including in such a way that creates, or
purports to create obligations for Seller with respect thereto or grants, or
purport to grants, to any third party, any rights or immunities thereunder
(including using any Open Source Materials that require, as a condition of use,
modification and/or distribution of such Open Source Materials that other
software incorporated into, derived from or distributed with such Open Source
Materials be (A) disclosed or distributed in source code form, (B) be licensed
for the purpose of making derivative works, or (C) be redistributable at no
charge).

(n) Sufficiency. Seller owns or otherwise has the right to use all Intellectual
Property Rights and Technology used in or necessary for the conduct of the
Acquired Business as currently conducted or as currently proposed by Seller to
be conducted, including the design, development, manufacture, coding, license,
sale, provision, maintenance and support, and use, of all Business Products
currently under development or in production. The Business Intellectual
Property, together with the Third Party Intellectual Property licensed pursuant
to the Seller License Agreement, Inbound License Agreements, Shrink-Wrap
Licenses and other Ordinary Course In-Licenses, constitutes all of the
Intellectual Property Rights and Technology used in or necessary for the conduct
of the Acquired Business as currently conducted or as proposed by Seller to be
conducted.

(p) Effect of Transaction. Neither the execution, delivery, or performance of
this Agreement nor the consummation of any of the transactions or agreements
contemplated by this Agreement will, with or without notice or the lapse of
time, by operation of any Contracts to which Seller is a party, result in, or
give any other Person the right or option to cause or declare, (i) a loss of, or
Lien on, any Business Intellectual Property; (ii) a breach of, termination of,
or acceleration or modification of any right or obligation under any Business
Intellectual Property Agreements; (iii) the grant, assignment, or transfer to
any other Person of any license or other right or interest under, to, or in any
Business Intellectual Property; or (iv) a consent right that could prevent the
transfer of, or diminution of rights to use, any Customer Data or any Personally
Identifiable Information.

--------------------------------------------------------------------------------

- 22 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(q) Privacy and Data Security. Section 3.15(q) of the Seller Disclosure Schedule
identifies and describes each distinct electronic or other database containing
(in whole or in part) Private Information and Customer Data maintained by or for
Seller at any time, the types of Private Information and Customer Data in each
such database, the means by which the Private Information and Customer Data was
collected, and the security policies that have been adopted and maintained with
respect to each such database. Seller has established privacy policies which are
in conformance with reputable industry practice and all applicable Legal
Requirements. At all times since inception, Seller has provided accurate notice
of its privacy practices on all of its websites (and through client-side and web
interface products) and these notices have not contained any material omissions
of Seller's privacy practices and have not been misleading, deceptive, or in
violation of applicable Legal Requirements. Seller has complied with and is in
compliance with all applicable Legal Requirements, all rules, policies, and
requirements of self-regulatory organizations, and its internal and external
privacy policies, and with any contractual obligations and consumer-facing
statements on its Web site and in any marketing or promotional materials
relating to its use, collection, retention, storage, disclosure, transfer,
disposal, and other processing of any Private Information and Customer Data, and
the execution, delivery and performance of this Agreement will not result in a
breach or violation of any of the foregoing. Seller has obtained all consents
necessary from providers of Customer Data and Personally Identifiable
Information (a) to collect and use such Customer Data and Personally
Identifiable Information in the conduct of the Acquired Business as currently
conducted and as proposed by Seller to be conducted and (b) to transfer such
Customer Data and Personally Identifiable Information to Seller. Seller has not
received, and to the knowledge of Seller, there has been no, complaint to any
regulatory or other governmental body or official, foreign or domestic, or any
audit, proceeding, investigation (formal or informal), or claim against, Seller
or any of its customers (in the case of customers, to the extent relating to the
Business Products) by any private party or any regulatory or other governmental
body or official, foreign or domestic, regarding the collection, use, retention,
storage, transfer, disposal, disclosure or other processing of Private
Information or Customer Data.

 

(r) Domain Names and Social Media Presence. Section 3.15(r) of the Seller
Disclosure Schedule identifies and describes each Internet domain name and URL
and each distinct social media presence (in each case, related to the Acquired
Business) maintained by or for Seller at any time, and the passwords and other
account management information with respect to each such Internet domain names,
URLs and social media presence.

 

Section 3.16Employees. 

(a)Section 3.16(a) of the Seller Disclosure Schedule contains a complete and
accurate list of the current employees of Seller engaged in the Acquired
Business as of the date hereof and shows with respect to each such employee
(i) the employee's name, position held, base salary or hourly wage rate, as
applicable, including each employee's designation as either exempt or non-exempt
from the overtime requirements of the Fair Labor Standards Act incentive and
bonus arrangements to which Seller is a party, whether legally binding or not,
(ii) the date of hire, (iii) vacation eligibility for the current calendar year
(including accrued vacation from prior years), (iv) leave status (including type
of leave, expected return date for non-disability related leaves and expiration
dates for disability leaves), (v) visa status, if applicable, (vi)  accrued sick
 

--------------------------------------------------------------------------------

- 23 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

days for current calendar year, if any (vii) relevant contractual prior notice
period required in the event of termination, if any (viii) eligibility to Seller
car or travel expenses, if any and (ix) any severance or termination payment (in
cash or otherwise) to which any employee could be entitled. To the knowledge of
Seller, no employee listed on Section 3.16(a) of the Seller Disclosure Schedule
intends to terminate his or her employment for any reason.  Except as set forth
in Section 3.16(a) of the Seller Disclosure Schedule, at the Closing, all
salaries, wages, vacation pay, bonuses, commissions and other compensation due
from Seller will have been paid.

(b)Section 3.16(b) of the Seller Disclosure Schedule contains a true, correct
and complete list of (i) all current independent contractors, and Persons that
have or have had a consulting or advisory relationship with providing services
to Seller in respect of the Acquired Business, (ii) the location at which such
independent contractors, are providing services and (iii) the rate of
compensation payable to such independent contractors. All such independent
contractors, consultants and advisors to Seller can be terminated with less than
90 days' notice and without notice or liability on the part of Seller. 

(c)Section 3.16(c) of the Seller Disclosure Schedule contains a complete and
accurate list of each employment, consulting, compensation, incentive or
deferred compensation, severance, relocation, retention, transaction, change in
control, termination, retirement, pension, supplemental retirement, deferred
compensation, excess benefit, profit-sharing, bonus, incentive, performance
award, stock option, restricted stock, deferred stock, phantom stock or other
equity or equity-linked, savings, life, vacation, paid-time-off, cafeteria,
insurance, flex spending, tuition, medical, health, welfare, disability, death,
fringe benefit or other employee compensation or benefit plan, program, policy,
practice, commitment, agreement, arrangement or contract, including, in each
case, each "employee benefit plan" within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (whether
or not subject to ERISA) which is maintained, contributed to, participated in,
sponsored by or required to be contributed to by Seller or with respect to which
Seller has or may have any liability or obligation, whether actual or contingent
(collectively, the "Seller Employee Plans").  

(d)Seller has made available to Buyer true, correct and complete copies, as
applicable, of (i) each Seller Employee Plan including all amendments thereto
and all related trust documents (and descriptions of the material terms of any
such plan that is not in writing), (ii) the three most recent annual reports
(Form Series 5500 and all schedules and financial statements attached thereto),
if any, required to be filed in connection with each Seller Employee Plan,
(iii) if the Seller Employee Plan is funded, the most recent annual and periodic
accounting of such Seller Employee Plan assets, (iv) the most recent summary
plan description together with the summary(ies) of material modifications
thereto, if any, (v) all material written agreements and contracts relating to
each Seller Employee Plan, including administrative service agreements and group
insurance contracts, (vi) all correspondence to or from any Governmental Entity
relating to any Seller Employee Plan other than routine correspondence in the
normal course of operations of such Seller Employee Plan, (vii) all forms of
COBRA notices, (viii) policies pertaining to fiduciary liability insurance
covering the fiduciaries for each Seller Employee Plan, (ix) all discrimination
tests for each Seller Employee Plan for the three most recent plan years, and
(x) the most recent Internal Revenue Service (or any other applicable Taxing
authority) determination or opinion letter issued with respect to each Seller
Employee Plan, if applicable. 

--------------------------------------------------------------------------------

- 24 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(e)Seller has performed in all material respects all obligations required to be
performed by them under, is not in default or violation of, and, as of the date
hereof, Seller does not have any knowledge of any material default or material
violation by any other party to, any Seller Employee Plan, and each Seller
Employee Plan has been established and maintained in all material respects in
accordance with its terms and in compliance with all applicable Legal
Requirements.  

(f)The execution of this Agreement and the consummation of the transactions
contemplated herein will not (either alone or upon the occurrence of any
additional or subsequent events) result in or entitle any Person to any payment,
acceleration, forgiveness of indebtedness, vesting, distribution, increase in
compensation or benefits or obligation to fund benefits. 

(g)No Seller Employee Plan is, and Seller has never maintained, established,
sponsored, participated in, or contributed to, a pension plan subject to Part 3
of Subtitle B of Title I of ERISA, Title IV of ERISA or Section 412 of the Code.
The obligations of all Seller Employee Plans that provide health, welfare or
similar insurance are fully insured by bona fide third-party insurers. No Seller
Employee Plan is maintained through a human resources and benefits outsourcing
entity, professional employer organization, or other similar vendor or
provider. 

(h)Seller is in compliance in all material respects with all applicable Legal
Requirements, judgments or arbitration awards of any court, arbitrator or any
Governmental Entity, extension orders and binding customs respecting labor and
employment, including Legal Requirements relating to employment practices, terms
and conditions of employment, discrimination, disability, fair labor standards,
workers compensation, wrongful discharge, immigration, occupational safety and
health, family and medical leave, wages and hours (including overtime wages),
worker classification, equal opportunity, pay equity, meal and rest periods, and
employee terminations, and in each case, with respect to any current or former
employee, consultant, independent contractor, advisor or director of Seller
(each, an "Employee"): (i) has withheld and reported all amounts required by
Legal Requirement or by agreement to be withheld and reported with respect to
wages, salaries and other payments to Employees, (ii) is not liable for any
arrears of wages, severance pay or any Taxes or any penalty for failure to
comply with any of the foregoing, and (iii) is not liable for any payment to any
trust or other fund governed by or maintained by or on behalf of any
Governmental Entity, with respect to unemployment compensation benefits, social
security or other benefits or obligations for Employees (other than routine
payments to be made in the ordinary course of business and consistent with past
practice). There are no actions, suits, claims or administrative matters
pending, reasonably anticipated or, to the knowledge of Seller, threatened
against Seller or any of its Employees relating to any Employee. There are no
pending, reasonably anticipated or, to the knowledge of Seller, threatened
claims or actions against Seller or any Seller trustee under any worker's
compensation policy or long term disability policy. The services provided by
each of the Employees are terminable at the will of Seller, and any such
termination would result in no liability to Seller. The Seller has no liability
with respect to any misclassification of (x) any Person or Employee as an
independent contractor rather than as an employee; (y) any Employee leased from
another employer; or (z) any Employee currently or formerly classified as exempt
from overtime wages. 

--------------------------------------------------------------------------------

- 25 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(i)Seller is not or ever has been a party to any collective bargaining
agreements, and there are no labor unions or other organizations representing,
purporting to represent or attempting to represent, any employee of Seller.
 Seller has not experienced any strikes, labor disputes, concerted refusal to
work overtime, slowdowns, work stoppages, lockouts, or threats thereof, by or
with respect to any employees of Seller. Seller has not engaged in any unfair
labor practices within the meaning of the National Labor Relations Act. 

(j)In the three years prior to the date hereof, Seller has not taken any action
which would constitute a "plant closing" or "mass layoff" within the meaning of
the Worker Administration and Retraining Notification Act ("WARN") or similar
state or local law, issued any notification of a plant closing or mass layoff
required by WARN or similar state or local law, or incurred any liability or
obligation under WARN or any similar state or local law that remains
unsatisfied. No terminations prior to the Closing would trigger any notice or
other obligations under WARN or any similar state or local law. 

Section 3.17Environmental Compliance. Seller is not in violation of any
applicable Legal Requirement relating to the environment or occupational health
and safety, and to its knowledge, no material expenditures are or will be
required in order to comply with any such existing statute, law or regulation.  

Section 3.18Tax Matters.  Except as set forth in Section 3.18 of the Seller
Disclosure Schedule: 

(a)All Tax returns required to be filed by or on behalf of Seller have been
timely and properly filed and are true, accurate and complete in all material
respects.   

(b)Seller has timely paid all Taxes, and all interest and penalties due thereon
and payable by them for the Pre-Closing Tax Period which will have been required
to be paid on or prior to the Closing Date, the non-payment of which would
result in a Lien on any Acquired Asset, would otherwise adversely affect the
Acquired Business or would result in Buyer becoming liable or responsible
therefore.   

(c)Seller has established, in accordance with generally accepted accounting
principles applied on a basis consistent with that of preceding periods,
adequate reserves for the payment of, and will timely pay all Tax liabilities,
assessments, interest and penalties which arise from or with respect to the
Acquired Assets or the operation of the Acquired Business and are incurred in or
attributable to the Pre-Closing Tax Period, the non-payment of which would
result in a Lien on any Acquired Asset, would otherwise adversely affect the
Acquired Business or would result in Buyer becoming liable or responsible
therefore.   

Section 3.19  Customers.  Section 3.19 of the Seller Disclosure Schedule lists
all active customers of the Acquired Business and, for each such customer, (a)
lists all agreements or other arrangements between Seller and the customers, (b)
summarizes all material terms and conditions of the agreements or other
arrangements,(c) list any deferred or unearned revenue or customer deposits
associated with the agreements or other arrangements and (d) indicates the
manner in which such customer makes remittances to Seller (e.g., by credit card
or by check).  Seller has not received any written, oral or other notice
(including by email, text message or  

--------------------------------------------------------------------------------

- 26 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

otherwise) that any customer of the Acquired Business expects or intends to
cease doing business with Seller, reduce the amount of business such customer
does with Seller or modify its relationship with Seller in a manner adverse to
Seller.   The Business Products conform and comply with all applicable
contractual commitments, warranties and customer specifications.  Seller has not
received any warranty claim or other complaint from any customer.  Seller has
any knowledge of any facts or circumstances existing which are reasonably likely
to lead to any warranty claim or other complaint related to the Acquired
Business from any customer.

Section 3.20Books and Records.  The records and documents of Seller accurately
reflect in all material respects the information relating to the Acquired
Business, the location of the Acquired Assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Acquired Business.   

Section 3.21Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Seller who might be entitled to any fee or commission from Buyer or Parent or
any of their respective affiliates upon consummation of the transactions
contemplated by this Agreement.  

Section 3.22 Absence of Certain Relationships.   Except as set forth in Section
3.22 of the Seller Disclosure Schedule, none of (a) Seller, (b) any officer of
Seller, or (c) any member of the immediate family of any officer of Seller, has
any financial or employment interest in any subcontractor, supplier, or customer
of the Acquired Business (other than holdings in publicly held companies of less
than 2% of the outstanding capital stock of any such publicly held company). 

Section 3.23No Questionable Payments.  Neither Seller nor   any director,
officer, agent, employee, or other person associated with, or acting on behalf
of, Seller, nor any shareholder of Seller  has, directly or indirectly:  used
any corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment. 

Section 3.24Completeness of Disclosure.  No representation or warranty by Seller
in this Agreement contains or, and at the Closing Date will contain, an untrue
statement of material fact or omits or, at the Closing Date, will omit to state
a material fact required to be stated therein or necessary to make the
statements made not misleading. 

--------------------------------------------------------------------------------

- 27 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
BUYER AND PARENT

Buyer and Parent hereby represent and warrant to Seller that:

Section 4.01Organization.  Each of Parent and Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted, except in such jurisdictions where the failure to be so duly
qualified or licensed and in good standing would not in the aggregate have a
Material Adverse Effect on Parent and its subsidiaries, taken as a whole.   

Section 4.02Corporate Authorization.  The execution, delivery and performance by
each of Parent and Buyer of this Agreement and the consummation by each of
Parent and Buyer of the transactions contemplated hereby are within their
respective corporate powers and will have been duly authorized by all necessary
corporate action of each of Parent and Buyer.  This Agreement has been duly and
validly executed and delivered by each of Parent and Buyer and constitutes a
valid and binding agreement of each of Parent and Buyer, enforceable against
them in accordance with its terms.     

Section 4.03Governmental Authorization; Consents.   

(a)The execution, delivery and performance by Parent and Buyer of this Agreement
require no action by or in respect of, or filing with, any Governmental Entity.
  

(b)No consent, approval, waiver or other action by an Person (other than any
Governmental Entity referred to in (a) above) under any contract, agreement,
indenture, lease, instrument, or other document to which Parent or Buyer is a
party or by which it is bound is required or necessary for the execution,
delivery and performance of this Agreement by Parent or Buyer or the
consummation of the transactions contemplated hereby. 

Section 4.04Non-Contravention.  The execution, delivery and performance by
Parent and Buyer of this Agreement do not and will not (i) contravene or
conflict with the articles of incorporation or bylaws of Parent or Buyer, or
(ii) contravene or conflict with or constitute a violation of any provision of
any law, regulation, judgment, injunction, order or decree binding upon or
applicable to Parent or Buyer.  

Section 4.05Litigation.  There is no action, suit, investigation, proceeding,
review pending against, or to the knowledge of Parent and Buyer threatened
against or affecting, Parent or Buyer before any court or arbitrator or any
Governmental Entity which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated hereby. 

ARTICLE V
COVENANTS

Section 5.01Covenants of Seller.  Seller agrees that: 

--------------------------------------------------------------------------------

- 28 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)No Inconsistent Actions.  During the period from the date of this Agreement
and continuing until the Closing Date, Seller will not (i) take or agree or
commit to take any action that would make any representation and warranty of
Seller inaccurate in any material respect at, or as of any time prior to, the
Closing Date, or (ii) omit or agree or commit to omit to take any action
necessary to prevent any such representation or warranty from being inaccurate
in any material respect at any such time.  

(b)Access to Information.  Upon reasonable notice and subject to restrictions
contained in confidentiality agreements to which such party is subject (from
which such party shall use reasonable efforts to be released), Seller shall
afford to the officers, employees, accountants, counsel and other
representatives of Buyer, access, during normal business hours during the period
prior to the Closing, to Seller’s  properties, books, contracts, commitments and
records to the extent relating to the Acquired Assets and, during such period,
Seller shall furnish promptly to the other all information concerning the
Acquired Assets as Buyer may reasonably request.  Unless otherwise required by
law or court order, Buyer will hold any such information which is nonpublic in
confidence until such time as such information otherwise becomes publicly
available through no wrongful act of Buyer, and in the event of termination of
this Agreement for any reason Buyer shall promptly return all nonpublic
documents obtained from Seller, and any copies or summaries made of such
documents, to Seller.  

(c)Noncompetition.   

(i)Seller agrees that for a period of five years following the Closing Date,
neither Seller nor any of affiliate of Seller (which, for clarity and avoidance
of doubt, shall not include any directors or stockholders of Seller (or
affiliates thereof) that are not officers or employees of Seller) will (x)
engage, either directly or indirectly, as a principal or for his, her or its own
account or solely or jointly with others, or as an equity interest holder in or
lender to, in any business that competes with the Acquired Business as it exists
on the Closing Date anywhere in the world; (y) directly or indirectly solicit or
induce any Person that was a customer or supplier or active prospective customer
or supplier of the Acquired Business as of the Closing to terminate its business
relationship with Buyer or to patronize any business directly in competition
with the Acquired Business anywhere in the world; or (z) employ or solicit, or
receive or accept the performance of services by, any employee currently
employed by the Acquired Business. 

(ii)Seller acknowledges and agrees that (a) Seller is selling the goodwill
related to the Acquired Business to Buyer in the transactions contemplated by
this Agreement, (b) the relationships that the Acquired Business has with its
customers, and suppliers are significant relationships necessary for Buyer to
continue to conduct the Acquired Business, (c) the Acquired Business has an
international scope, and (d) Buyer has a reasonable, necessary and legitimate
business interest in protecting the aforesaid assets and relationships, and that
the covenants set forth in this Section 5.01(c) are reasonable in scope,
duration and geographic area, and are necessary in order to protect these
legitimate business interests.  Seller also acknowledges and agrees that the
covenants it makes herein will not prevent it from practicing its profession for
clients in any industry other than those covered by the Acquired Business or as
permitted herein, and that its skills and expertise are transferable to serve
clients operating in other industries.  Further, each of Seller has been advised
by the Buyer that the covenants and agreements set forth  

--------------------------------------------------------------------------------

- 29 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

in this Section 5.01(c) are a material reason Buyer has agreed to consummate the
transactions contemplated hereby.  

(iii)  If any provision contained in this Section 5.01(c) shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Section, but this Section shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.  It is the intention of
the parties that if any of the restrictions or covenants contained herein is
held to cover a geographic area or to be for a length of time which is not
permitted by applicable law, or in any way construed too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable law, a court of competent jurisdiction shall construe and interpret
or reform this Section to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under applicable law.
 Seller acknowledges that Buyer would be irreparably harmed by any breach of
this Section and that there would be no adequate remedy at law or in damages to
compensate Buyer for any such breach.  Seller agrees that Buyer shall be
entitled to injunctive relief requiring specific performance by Seller of this
Section, and Seller consents to entry thereof.

(iv)  Notwithstanding the foregoing, neither (A) Seller’s conduct of its Hatch
Business nor (B) the placement of general advertisements that may be targeted to
a particular geographic or technical area but that are not specifically targeted
toward employees currently employed by the Acquired Business or Buyer or its
successors or assigns, shall be deemed to be a breach of this Section 5.01(c).

(d)Audit Cooperation.   Seller will use its best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
requested by Parent or Buyer to assist Parent and Buyer in their completion of
their audit of the financial statements of the Acquired Business, which is
expected to be completed within 75 days following the Closing.   Without
limiting the foregoing, Seller will (i) provide to Parent and Buyer a complete
set of financial statements with all entries necessary to close the books and
present the statements in accordance with U.S. generally accepted accounting
principles having been posted along with all schedules necessary to support the
balances in the statements, (ii) fulfill the financial statement auditor request
list which will be provided by Buyer and (iii) during normal business hours,
make available to Parent and Buyer its employees to respond to auditor inquiries
and requests for source documents through the duration of the audit. 

(e)Third Party Consents.   Seller will use commercially reasonable efforts to
promptly obtain such written consents and authorizations of third parties, give
notices to third parties and take such other actions as may be necessary or
appropriate in order to effect the transactions contemplated by this Agreement,
including all required third party consents (as set forth on Section 3.03 of the
Seller Disclosure Schedule).  Seller will (i) consult with Buyer beforehand
regarding the process for seeking such consents and providing such notices, (ii)
provide Buyer with a reasonable opportunity to review and comment in advance on
the forms of such consent requests and notices, and (iii) incorporate any
reasonable comments thereto made by Buyer. 

--------------------------------------------------------------------------------

- 30 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(f)Change of Corporate Name.   Within 60 days following the Closing, Seller will
change its corporate name to a name not using the “Belly” names or any similar
names. From and after the 60thday following Closing, the Seller shall will not
make any external use of the name “Belly”, except to the extent necessary for
the Seller to pay its liabilities and to prepare its Tax Returns and similar
reports 

 

Section 5.02Covenants of Buyer.  Buyer agrees that: 

(a)No Inconsistent Actions.  During the period from the date of this Agreement
and continuing until the Closing Date, Parent and Buyer will not (i) take or
agree or commit to take any action that would make any representation and
warranty of Parent or Buyer inaccurate in any respect at, or as of any time
prior to, the Closing Date or (ii) omit or agree or commit to omit to take any
action necessary to prevent any such representation or warranty from being
inaccurate in any respect at any such time. 

Section 5.03Covenants of All Parties.  Each party agrees that: 

(a)Best Efforts.  Subject to the terms and conditions of this Agreement, each of
the parties hereto agrees to use its best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement.  The parties each agree to
execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or implement expeditiously the transactions contemplated by
this Agreement. 

(b)Certain Filings.  The parties will cooperate with one another (i) in
determining whether any action by or in respect of, or filing with, any
Governmental Entity is require or any actions, consents, approvals or waivers
are required to be obtained from parties to any material contracts, in
connection with the transactions contemplated by this Agreement and (ii) in
taking such actions or making any such filings, furnishing information required
in connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers. 

(c)Confidentiality; Public Announcements.   

(i)The parties hereto acknowledge that Parent and Seller have previously
executed a Non-Disclosure Agreement, dated January 21, 2017 (the “NDA”) which
shall continue in full force and effect in accordance with its terms, and the
parties hereby agree that the information obtained pursuant to the negotiation
and execution of this Agreement or the effectuation of the transactions
contemplated hereby, shall be governed by the terms of the NDA.   

(ii)Seller understands that Parent is a publicly traded corporation, and that
the disclosure of information concerning Parent and its business affairs and
financial condition is strictly regulated by the Commission and other legal and
administrative bodies.  Accordingly, Seller hereby agrees (i) that Parent may
make or disseminate any public statement, press release or other disclosure
concerning this Agreement, any schedule or exhibit attached hereto, or the
transactions and relationships contemplated hereby and thereby  as it deems
necessary to comply  

--------------------------------------------------------------------------------

- 31 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

with applicable law or regulation (including, without limitation, the filing of
this Agreement and its exhibits and schedules) and (ii) to take reasonable
measures not to make or disseminate any public statement, press release or other
disclosure concerning this Agreement, any schedule or exhibit attached hereto,
or the transactions and relationships contemplated hereby and thereby, without
the prior written consent of Parent (which consent may be given or withheld in
its sole discretion).

(d)Notices.  Each of the parties shall give prompt notice to the other party of:
(i) any notice of, or other communication relating to, a default or event which,
with notice or the lapse of time or both, would become a default, received by it
or any of its subsidiaries subsequent to the date of this Agreement and prior to
the Closing, under any agreement, indenture or instrument material to the
financial condition, properties, businesses or results of operations of it and
its subsidiaries, taken as a whole, to which it or any of its subsidiaries is a
party or is subject; and (ii) any notice or other communication from any third
party alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement, which consent,
if required, would breach the representations contained in Articles III and IV,
provided, that Seller’s unintentional failure to give notice under this Section
5.03(d) shall not be deemed to be a breach of covenant under this Section
5.03(d), but instead shall constitute only a breach or failure of the underlying
representation or covenant, as the case may be. 

(e)Tax Cooperation; Allocation of Taxes.   

(i)Seller and Buyer agree to furnish or cause to be furnished to each other,
upon request, as promptly as practicable, such information and assistance
relating to the Acquired Assets and the Acquired Business as is reasonably
necessary for the filing of all Tax returns, and making of any election related
to Taxes, the preparation for any audit by any taxing authority, and the
prosecution or defense of any claim, suit or proceeding relating to any Tax
return.  Seller and Buyer shall cooperate with each other in the conduct of any
audit or other proceeding related to Taxes involving the Acquired Business and
each shall execute and deliver such powers of attorney and other documents as
are necessary to carry out the intent of this Section 5.03(e). 

(ii)All real property, personal property and similar ad valorem obligations
levied with respect to the Acquired Assets for a taxable period which includes
(but does not end on) the Closing Date shall be apportioned between Seller and
Buyer as of the Closing Date based on the number of days of such taxable period
included in the Pre-Closing Tax Period and the number of days of such taxable
period included in the Post-Closing Tax Period.  Seller shall be liable for the
proportionate amount of such taxes that is attributable to the Pre-Closing Tax
Period, and Buyer shall be liable for the proportionate amount of such taxes
that is attributable to the Post-Closing Tax Period.  Within 90 days after the
Closing, Seller and Buyer shall present a statement to the other setting forth
the amount of reimbursement to which each is entitled under this Section 5.03(e)
together with such supporting evidence as is reasonably necessary to calculate
the proration amount. The proration amount shall be paid by the party owing it
to the other within 30 days after receipt of such statement by certified mail,
express mail or personal service.  Thereafter, Seller shall notify Buyer upon
receipt of any bill for real or personal property taxes relating to the Acquired
Assets, part or all of which are attributable to the Post-Closing Period, and
shall promptly deliver such bill to Buyer who shall pay the same to the
appropriate taxing authority, provided that if such bill covers the Pre-Tax
Closing Period, Seller shall also remit  

--------------------------------------------------------------------------------

- 32 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

prior to the due date of assessment to Buyer payment for the proportionate
amount of such bill that is attributable to the Pre-Closing Tax Period.  In the
event that either Seller or Buyer shall thereafter make a payment for which it
is entitled to reimbursement under this Section 5.03(e), the other party shall
make such reimbursement promptly, but in no event later than 30 days after the
presentation of a statement setting forth the amount of reimbursement to which
the presenting party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement.  Any payment
required under this Section and not made within 30 days after receipt of the
statement by certified mail, express mail or personal service shall bear
interest at a rate of 10% per annum.

(iii)Any transfer, documentary, sales, use or other Taxes assessed upon or with
respect to the transfer of the Acquired Assets to Buyer and any recording or
filing fees with respect thereto shall be the responsibility of Seller. 

(f) Employee Matters.   

(i)On the Closing Date, Buyer will offer employment to those other employees of
the Acquired Business as it may determine in its sole discretion; provided that
Buyer may terminate at any time after the Closing Date the employment of any
employee who accepts such offer.  Any such offers will be at such salary or wage
and benefit levels and on such other terms and conditions as Buyer shall in its
sole discretion deem appropriate.  The employees who accept and commence
employment with Buyer are hereinafter collectively referred to as the
“Transferred Employees”.  Seller  will not take, and will cause each of its
affiliates not to take, any action which would impede, hinder, interfere or
otherwise compete with Buyer’s effort to hire any Transferred Employees.  Buyer
shall not assume responsibility for any Transferred Employee until such employee
commences employment with Buyer. 

(ii)Seller shall retain all obligations and liabilities under the Seller
Employee Plans in respect of each employee or former employee (including any
beneficiary thereof) who is not a Transferred Employee.  Seller shall retain all
liabilities and obligations in respect of benefits accrued as of the Closing
Date by Transferred Employees under the Seller Employee Plans, and neither Buyer
nor any affiliate shall have any liability with respect thereto. Except as
expressly set forth herein, no assets of any Seller Benefit Plan shall be
transferred to Buyer or any of its affiliates or to any plan of Buyer or any of
its affiliates. 

(iii)With respect to the Transferred Employees (including any beneficiary or
dependent thereof), Seller shall retain (A) all liabilities and obligations
arising under any group life, accident, medical, dental or disability plan or
similar arrangement (whether or not insured) to the extent that such liability
or obligation relates to contributions or premiums accrued (whether or not
payable), or to claims incurred (whether or not reported), on or prior to the
Closing Date, (B) all liabilities and obligations arising under any worker’s
compensation arrangement to the extent such liability or obligation relates to
the period prior to the Closing Date, including liability for any retroactive
workman’s compensation premiums attributable to such period and (C) all other
liabilities and obligations arising under the Seller Employee Plans  to the
extent any such liability or obligation relates to the period prior to the
Closing Date, including without limitation, accruals through the Closing Date
under any bonus plan or arrangement, any vacation plans, arrangements and
policies.   Seller shall reimburse Buyer for a  

--------------------------------------------------------------------------------

- 33 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

pro rata portion of any bonus paid by Buyer to any Transferred Employee in
respect of any period, a portion of which includes the period on or prior to the
Closing Date.

(iv)No provision of this Section 5.03(f) shall create any third party
beneficiary or other rights in any employee or former employee (including any
beneficiary or dependent thereof) of Seller or of any of its subsidiaries in
respect of continued employment (or resumed employment) with either Buyer or the
Acquired Business or any of their affiliates and no provision of this Section
5.03(f) shall create any such rights in any such Person in respect of any
benefits that may be provided, directly or indirectly, under any employee
benefit plan or arrangement which may be established by Buyer or any of its
affiliates.  No provision of this Agreement shall constitute a limitation on the
rights to amend, modify or terminate after the Closing Date any such plans or
arrangements of Buyer or any of its affiliates. 

(g)Post-Closing Remittances and Pro-rations and Cooperation.  

(i)  If on or after the Closing Date, Seller or Buyer receives a payment from
any Person that, pursuant to the terms hereof, should have been paid to the
other party, Seller or Buyer, as applicable, agrees to hold in trust and remit
such payment to the other party entitled thereto within five Business Days of
such receipt.

(ii)  Except as otherwise expressly provided herein, all ordinary course
expenses related to the Acquired Assets and transferred to Buyer hereunder, in
each case, for the period prior to the Closing Date, will be for the account of
Seller (except to the extent included in the calculation of the Closing Working
Capital) and for the period on and after the Closing Date shall be for the
account of Buyer. If a party actually makes any payments that are, in whole or
in part, designated as payments for the period allocated to the other party
under this Section 5.03(g), such other party shall promptly (and in any case
within five Business Days following receipt of request for payment) reimburse
such amounts to the party so making such payments (except to the extent included
in the calculation of the Closing Working Capital). For purposes of calculating
pro-rations, Buyer shall be deemed to own the Acquired Assets, and, therefore be
responsible for the expense thereof, as of 12:01 a.m. local time on the day
after the Closing Date. All pro-rations shall be made on the basis of the actual
number of days of the month that shall have elapsed as of the Closing Date.

(iii) Buyer and Seller will cooperate to transfer to Buyer, at or as soon as
possible after the Closing, (A) the collection mechanics with respect of any
Assumed Assets (including customer credit card payment information and accounts)
and (B) the payment mechanics with respect to any Assumed Liabilities.

 

 

ARTICLE VI
CONDITIONS

Section 6.01Conditions to Each Party's Obligations.  The obligation of each
party to consummate the Closing is subject to the satisfaction of the following
conditions:  

(a)All authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations or terminations of waiting periods imposed by, any
 

--------------------------------------------------------------------------------

- 34 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Governmental Entity, and all required third party consents (as set forth on
Section 6.01 of the Seller Disclosure Schedule), shall have been filed, occurred
or been obtained.  

(b)No statute, rule, regulation, executive order, decree or injunction shall
have been enacted, entered, promulgated or enforced by any court or governmental
authority which prohibits the consummation of the Closing and shall be in
effect. 

Section 6.02Conditions to Obligations of Parent and Buyer.  The obligations of
Parent and Buyer to consummate the Closing is subject to the satisfaction of the
following further conditions: 

(a)The representations and warranties of Seller set forth in this Agreement
shall be true and correct in all material respects (other than those
representations and warranties which are qualified as to materiality, which
shall be true and correct) as of the date of this Agreement, and shall also be
true in all material respects (other than those representations and warranties
which are qualified as to materiality, which shall be true and correct) (except
for such changes as are contemplated by the terms of this Agreement and such
changes as would be required to be made in the exhibits or Seller Disclosure
Schedules to this Agreement if such schedules were to speak as of the Closing
Date) on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date. 

(b)Seller shall have performed in all material respects all obligations required
to be performed by it under this Agreement at or prior to the Closing Date. 

(c)Buyer shall have received a certificate signed by the Chief Executive
Officer(s) of Seller confirming Sections 6.02(a) and (b). 

(d)Buyer shall have received (i) resolutions duly adopted by the members of
Seller approving the execution and delivery of this Agreement and all other
necessary or proper organizational action to enable Seller to comply with the
terms of this Agreement, and (ii) all other documents it may reasonably request
relating to the existence of Seller and the authority of Seller for this
Agreement, all in form and substance reasonable satisfactory to Buyer. 

(e)The Boards of Directors of each of Parent and Buyer, acting in their sole and
absolute discretion, shall have approved the execution, delivery and performance
by each of Parent and Buyer of this Agreement and the consummation by each of
Parent and Buyer of the transactions contemplated hereby. 

(f)Seller shall have delivered the signed the documents and funds set forth in
Sections 2.07 (b) and (c).    

 

Section 6.03Conditions to Obligation of Seller.  The obligation of Seller to
consummate the Closing is subject to the following further conditions: 

--------------------------------------------------------------------------------

- 35 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)The representations and warranties of Parent and Buyer set forth in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties which are qualified as to materiality, which
shall be true and correct) as of the date of this Agreement, and shall also be
true in all material respects (other than those representations and warranties
which are qualified as to materiality, which shall be true and correct) (except
for such changes as are contemplated by the terms of this Agreement and such
changes as would be required to be made in the exhibits to this Agreement if
such schedules were to speak as of the Closing Date) on and as of the Closing
Date with the same force and effect as though made on and as of the Closing
Date. 

(b)Parent and Buyer shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing Date. 

(c)Seller shall have received a certificate signed by the Chief Executive
Officer of each of Parent and Buyer confirming Section 6.03(a) and (b). 

(d)Seller shall have received (i) resolutions duly adopted by the Boards of
Directors of Parent and Buyer approving the execution and delivery of this
Agreement and all other necessary or proper corporate action to enable Buyer to
comply with the terms of this Agreement, and (ii) all other documents it may
reasonably request relating to the existence of Parent and Buyer and the
authority of Parent and Buyer for this Agreement, all in form and substance
reasonable satisfactory to Seller. 

(e)Buyer shall have made the deliveries and delivered the signed documents set
forth in Sections 2.07(a), (b) and (c).    

 

ARTICLE VII
SURVIVAL; INDEMNIFICATION

Section 7.01Survival.  The covenants, agreements, representations and warranties
contained herein shall survive the Closing and shall remain in full force and
effect until the first anniversary of the Closing Date; provided, however, that
the representations and warranties contained in Sections 3.01, 3.02, 3.05(b) and
3.18 (the “Fundamental Representations”) shall survive the Closing and shall
remain in full force and effect until the expiration of the applicable statute
of limitations (giving effect to any waiver, mitigation or extension thereof).  
Notwithstanding the foregoing, any covenant, agreement, representation or
warranty in respect of which indemnity may be sought under Section 7.02 shall
survive the time at which it would otherwise terminate pursuant to the preceding
sentence, if notice of the inaccuracy or breach thereof giving rise to such
right to indemnity shall have been given to the party against whom such
indemnity may be sought prior to such time. 

Section 7.02  Indemnification.   

(a)Seller shall indemnify Parent and Buyer and their respective officers,
directors, agents and employees (the “Buyer Indemnified Parties”) against and
agrees to hold them  

--------------------------------------------------------------------------------

- 36 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

harmless from any and all damage, loss,  diminution in value, liability and
expense (including without limitation reasonable costs of investigation and
defense and reasonable fees and expenses of lawyers, experts and other
professionals) (“Damages”) incurred or suffered by any Indemnified Party,
directly or indirectly (whether or not due to a Third Party Claim), arising out
of, resulting from or in connection with: (i) any inaccuracy in or breach of any
of the representations or warranties of Seller contained in this Agreement; (ii)
any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement; or (iii) the failure of Seller
to perform any Excluded Liability or any obligation or liability of the Acquired
Business relating to the Excluded Assets.

(b)Buyer shall indemnify Seller and its officers, directors, agents and
employees (the “Seller Indemnified Parties”) against and agrees to hold them
harmless from any and all Damages incurred or suffered by any Seller Indemnified
Party, directly or indirectly (whether or not due to a Third Party Claim),
arising out of, resulting from or in connection with: (i) any inaccuracy in or
breach of any of the representations or warranties of Buyer and Parent contained
in this Agreement; (ii) any breach or non-fulfillment of any covenant, agreement
or obligation to be performed by Buyer pursuant to this Agreement; or (iii) the
failure of Buyer to perform any Assumed Liability. 

 

Section 7.03Limitations on Indemnification.  The party(ies) making a claim under
this Article VII is referred to as the “Indemnified Party”, and the party
against whom such claims are asserted under this Article VII is referred to as
the “Indemnifying Party”. The indemnification provided for in Section 7.02 shall
be subject to the following limitations: 

(a)The Parties agree that their respective remedies under Section 7.02(a)(i) and
7.02(b)(i) are their sole and exclusive remedies for breaches of the
representations and warranties contained in this Agreement; provided, however,
that this exclusive remedy does not preclude a Party from bringing an action for
specific performance or injunctive or declaratory relief or other equitable
remedy to require a Party to perform its obligations under this Agreement or any
Party’s rights or remedies based on fraud or intentional misrepresentations. 

(b)The Indemnifying Party shall not be required to make any payment pursuant to
this Article VII for any Damages of any Buyer Indemnified Party or Seller
Indemnified Party, as applicable, arising out of the matters described in
Section 7.02(a)(i) or 7.02(b)(i), as applicable, unless and until the aggregate
amount of all Damages incurred by the Buyer Indemnified Parties or Seller
Indemnified Parties, as applicable, in respect of indemnification under, as
applicable, Section 7.02(a)(i) or 7.02(b)(i) (without giving effect to any
materiality, Material Adverse Effect or similar qualification limiting the scope
of any representation or warranty that is the subject of an indemnification
claim) exceed Ten Thousand Dollars ($10,000) (the “Basket”) and then only for
the amount of such Damages in excess of the Basket. 

(c)The maximum liability of the Seller pursuant to this Article VII for any
Damages of the Buyer Indemnified Parties arising out of the matters described in
 

--------------------------------------------------------------------------------

- 37 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Section 7.02(a)(i) (except with respect to breaches of Fundamental
Representations) shall be limited to 15% of the Purchase Price.

(d)The amount of any Damages suffered shall be reduced by all amounts to which
an Indemnified Party is entitled and actually receives under the provisions of
any applicable insurance policies, in each case net of deductibles, and all
costs and expenses of recovery of such proceeds (it being understood that no
Indemnified Party shall have any obligation to acquire or maintain any insurance
coverage). 

(e)Notwithstanding anything to the contrary contained herein, any amount
included in the determination of the Closing Working Capital will not be further
subject to an indemnification claim. 

Section 7.04Procedures.   

(a)Indemnification Notice. An Indemnified Party shall give written notice to the
Indemnifying Party as soon as reasonably practicable after becoming aware of any
claim or demand (a “Claim”) for which recovery against the Indemnifying Party
may be sought (any such notice an “Indemnification Notice”).  In the case of a
Claim other than a Third Party Claim, if the Indemnifying Party does not notify
the Indemnified Party in writing that it disputes such Claim within thirty
(30) days from receipt of an Indemnification Notice, then the Claim specified in
such Indemnification Notice shall be deemed a liability of the Indemnifying
Party.  The right to indemnification under this Agreement will not be affected
by any failure to give, or any delay in giving, an Indemnification Notice,
unless, and then only to the extent that, the rights and remedies of the party
to whom such notice was to have been given are materially prejudiced as a result
thereof. 

(b)Notice of Third Party Claims. In the event of the assertion or commencement
by any third party Person of any action, suit, claim or other legal proceeding
claim or with respect to which an Indemnifying Party may become obligated to
hold harmless, indemnify, compensate or reimburse any Indemnified Party pursuant
to Section 7.02 (a “Third Party Claim”), the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that such failure
materially prejudices the defense of such Third Party Claim. Within fifteen (15)
days of receipt of an Indemnification Notice regarding any Third Party Claim,
the Indemnifying Party shall notify the Indemnified Party if the Indemnifying
Party wishes to assume the defense or settlement of the Third Party Claim at its
own expense with counsel of its choosing and acknowledge liability for any
Losses, in which event the Indemnified Party will have the right to participate
in the defense at its own expense.  Failure by an Indemnifying Party to notify
an Indemnified Party of its election to defend any Third Party Claim within
fifteen (15) days of receipt of an Indemnification Notice is deemed a waiver by
the Indemnifying Party of its right to defend such Third Party Claim. 

(c)Defense of Third Party Claims.  If the Indemnifying Party assumes the defense
of a Third Party Claim, the Indemnifying Party must conduct the defense of the
Third Party Claim reasonably actively and diligently. Such Indemnifying Party
may not, in the defense of the Third Party Claim, without the written consent of
the Indemnified Party (which consent will not  

--------------------------------------------------------------------------------

- 38 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

be unreasonably withheld, delayed or conditioned) agree to any settlement,
compromise or discharge of such Third Party Claim. If the Indemnifying Party
does not assume the defense of any Third Party Claim after receipt of an
Indemnification Notice, the Indemnified Party may to proceed with the defense of
such Third Party Claim on its own, with counsel reasonably satisfactory to
Indemnifying Party.  If an Indemnified Party so proceeds with the defense of any
such Third Party Claim: (i) subject to the other provisions of this Section 7,
all reasonable and documented out-of-pocket expenses relating to the defense of
such Third Party Claim, to the extent indemnifiable hereunder, shall be borne
and paid exclusively by the Indemnifying Party, (ii) Indemnifying Party shall
have the right to participate in (but not control) the defense of such Third
Party Claim at its own expense, and (iii) Indemnifying Party shall cooperate
with the Indemnified Parties in all reasonable respects in connection with the
defense of such Third Party Claim, including making available records relating
to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

(d)Settlement of Third Party Claims. In the event the Indemnified Parties assume
the defense of a Third Party Claim pursuant to Section 7.04(c), the Indemnified
Parties shall have the right to settle, adjust or compromise any Third Party
Claim; provided, however, that if an Indemnified Party settles, adjusts or
compromises any such Third Party Claim without the consent of the Indemnifying
Party, such settlement, adjustment or compromise shall not be determinative of
whether the Indemnified Party is entitled to indemnification hereunder (or the
amount of Damages incurred by the Indemnified Party) in connection with such
Third Party Claim (it being understood that if the Indemnified Party requests
the Indemnifying Party’s consent to a settlement, adjustment or compromise,
Indemnifying Party shall not unreasonably withhold or delay such consent).   

 

ARTICLE VIII
TERMINATION AND AMENDMENT

Section 8.01Termination.  This Agreement may be terminated at any time prior to
the Closing Date: 

(a)by mutual consent of Buyer and Seller; 

(b)by either Buyer or Seller if the Closing shall not have been consummated
before November  30, 2018 (unless the failure to consummate the Closing by such
date shall be due to the action or failure to act of the party seeking to
terminate this Agreement); or 

(c)by either Buyer or Seller if (i) the conditions to such party's obligations
shall have become impossible to satisfy or (ii) any permanent injunction or
other order of a court or other competent authority preventing the consummation
of the Closing shall have become final and non-appealable. 

Section 8.02Effect of Termination.  In the event of the termination and
abandonment of this Agreement pursuant to Section 8.01 hereof, this Agreement
shall forthwith become void  

--------------------------------------------------------------------------------

- 39 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

and have no effect, without any liability on the part of any party hereto or its
affiliates, directors, officers or stockholders, other than the provisions of
Section 5.03(c).  Nothing contained in this Section 8.02 shall relieve any party
from liability for any breach of this Agreement.

Section 8.03Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. 

Section 8.04Extension; Waiver.  At any time prior to the Closing Date, the
parties hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party. 

 

ARTICLE IX
MISCELLANEOUS

Section 9.01Notices.  Any notice or other communication required or permitted to
be delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent by electronic mail or other electronic transmission, upon
delivery; and (c) if sent by overnight delivery via a national courier service,
the third Business Day after being sent, in each case to the address set forth
beneath the name of such party below (or to such other address as such party
shall have specified in a written notice given to the other parties hereto): 

(a)if to Parent or Buyer, to: 

Mobivity Holdings Corp.

55 N. Arizona Place, Suite 310

Chandler, AZ  85225

Attn: Dennis Becker, CEO 

and

(b)if to Seller, to 

Belly, Inc.

125 S. Clark Street, 17th Floor

Chicago, IL 60603

Attn: Daniel Gloede

 

Section 9.02Descriptive Headings.  The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement. 

--------------------------------------------------------------------------------

- 40 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Section 9.03Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. The exchange of a fully executed
Agreement (in counterparts or otherwise) by electronic transmission in .PDF
format or by facsimile shall be sufficient to bind the parties to the terms and
conditions of this Agreement. 

Section 9.04Entire Agreement; Assignment.  This Agreement (a) constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
(other than any confidentiality agreement between the parties; any provisions of
such agreements which are inconsistent with the transactions contemplated by
this Agreement being waived hereby) and (b) shall not be assigned by operation
of law or otherwise, provided that Buyer may assign its rights and obligations
to any other wholly owned subsidiary of Parent or Buyer, but no such assignment
shall relieve Buyer of its obligations hereunder if such assignee does not
perform such obligations. 

Section 9.05Governing Law; Jurisdiction.   

(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware as applied to agreements among the residents of such
state made and to be performed entirely within such state (without giving effect
to principles of conflicts of laws). 

(b)Any dispute, controversy or claim, whether based on contract, tort, statute,
fraud, misrepresentation or any other legal theory (a “Dispute”) between the
Buyer or Parent, on the one hand, and Seller, on the other hand, arising out of
or relating to this Agreement, any obligations hereunder or the relationship of
the parties under this Agreement shall be settled by binding arbitration
conducted in the State of Delaware in accordance with the then current
arbitration rules of JAMS as modified by the following provisions of this
Agreement: 

(i)If the amount in dispute exceeds $500,000, three neutral arbitrators shall be
selected by the parties from the JAMS panel list, one of whom shall be chosen by
the Seller, one of whom shall be chosen by the Buyer and the third to be chosen
by the two arbitrators chosen by the Seller and the Buyer; provided, that if the
two arbitrators chosen by the Seller and the Buyer are unable to reach agreement
with respect to the third arbitrator, the third shall be chosen in accordance
with the appointment rules of JAMS.  If the amount in dispute is less than
$500,000, selection of one neutral arbitrator by the parties shall be from JAMS
panel list and shall be chosen by the Seller and the Buyer together; provided,
that if the Seller and the Buyer are unable to reach agreement with respect to
the arbitrator, the arbitrator shall be chosen in accordance with appointment
rules of JAMS.  The arbitrators shall be experienced in complex business matters
and mergers and acquisitions transactions. 

(ii)The arbitration process shall be conducted on an expedited basis by the
regional office of JAMS located in Delaware.  Proceedings in arbitration shall
begin no later than 45 days after the filing of the Dispute with JAMS and shall
be scheduled to  

--------------------------------------------------------------------------------

- 41 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

conclude no later than 180 days after the filing of the Dispute (including
delivery of the written judgment under clause (vi) below).  All hearings, unless
otherwise agreed to by the parties, shall be held in the State of Delaware.

(iii)The Seller and the Buyer may obtain and take discovery, including requests
for production, interrogatories, requests for admissions and depositions, as
provided by the Federal Rules of Civil Procedure; provided that the
arbitrator(s) may, in his, her or their discretion, set parameters on the timing
and/or completion of this discovery and may order additional pre-hearing
exchange of information, including, without limitation, exchange of summaries of
testimony or exchange of statements of positions. 

(iv)The arbitration proceedings and all testimony, filings, documents and
information relating to or presented during the arbitration proceedings shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and for no other purpose. 

(v)The award of the arbitrator(s) shall be made in a written opinion containing
a concise reasoned analysis of the basis upon which the award was made. 

(vi)A judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof. 

(vii)The parties to any arbitration shall share equally the fees and costs of
JAMS and the arbitrator(s).  The prevailing party or parties shall be entitled
to recover from the adverse parties his, her or its actual reasonable attorneys’
fees and costs incurred in connection with the arbitration and the enforcement
thereof. 

(viii)Any party may apply to a court having jurisdiction to:  (A) enforce this
agreement to arbitrate; (B) seek provisional injunctive relief so as to maintain
the status quo until the arbitration award is rendered or the controversy is
otherwise resolved; (C) avoid the expiration of any applicable limitations
period; (D) preserve a superior position with respect to other creditors; or (E)
challenge or vacate any final judgment, award or decision of the arbitrator(s)
that does not comport with the express provisions of Section 9.05(b)(ix). 

(ix)The arbitrator(s) are only authorized to, and only have the consent of the
parties to, interpret and apply the terms and conditions of this Agreement in
accordance with the governing law.  The arbitrator(s) are not authorized to, and
shall not, order any remedy not permitted by this Agreement and shall not change
any term or condition of this Agreement, deprive either party of any remedy
expressly provided hereunder or provide any right or remedy that has not been
expressly provided hereunder.  In the event that the arbitrator(s) exceed their
authority under this Agreement and violate this provision, either party may
petition a court of competent jurisdiction to vacate the arbitration award on
the grounds that the arbitrator(s) exceeded their authority. 

--------------------------------------------------------------------------------

- 42 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(x)The Federal Arbitration Act, 9 U.S.C. Sections 1 through 14 (as amended and
including any successor provision), except as modified hereby, shall govern the
interpretation and enforcement of this Section 9.05(b). 

Notwithstanding the foregoing, the parties shall continue performing their
respective obligations under this Agreement while the Dispute is being resolved
unless and until such obligations are terminated or expire in accordance with
the provisions hereof.

Section 9.06Specific Performance.  The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity. 

Section 9.07No Waiver Relating to Claims for Fraud, Intentional
Misrepresentation or Willful Misconduct.  The liability of any Person under
Article 7 will be in addition to, and not exclusive of, any other liability that
such Person may have at law or in equity based on such Person’s fraud,
intentional misrepresentation or willful misconduct.  Notwithstanding anything
to the contrary contained in this Agreement, none of the provisions set forth in
this Agreement, including the provisions set forth in Article 7, shall be deemed
a waiver by any party to this Agreement of any right or remedy which such party
may have at law or in equity based on any other Person’s fraud, intentional
misrepresentation or willful misconduct, nor will any such provisions limit, or
be deemed to limit: (a) the amounts of recovery sought or awarded in any such
claim; (b) the time period during which any such claim may be brought; or (c)
the recourse which any such party may seek against another Person with respect
to such a claim. 

Section 9.08Expenses.  Whether or not the Closing is consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses. 

Section 9.09Bulk Sales Laws.  Buyer and Seller each hereby waive compliance by
Seller with the “bulk sales”, “bulk transfer” or similar laws of any state.
 Seller agrees to indemnify and hold Buyer harmless against any and all claims,
losses, damages, liabilities, costs and expenses incurred by Buyer or any of its
affiliates as a result of any failure to comply with any such “bulk sales”,
“bulk transfer” or similar laws.  

Section 9.10Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person or
persons any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement. 

--------------------------------------------------------------------------------

- 43 - 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first written above.

 

 

MOBIVITY HOLDINGS CORP.

By:

 

Name:  Dennis Becker

Title:  Chief Executive Officer

 

 

MOBIVITY, INC.

By:

 

Name:  Dennis Becker

Title:  Chief Executive Officer

 

 

BELLY, INC.

By:

 

Name:  Daniel Gloede

Title:  Chief Executive Officer

--------------------------------------------------------------------------------

- 44 - 

 